 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
      ESTATE OF CASIMERO CASILLAS,                          CASE NO. 1:16-CV-1042 AWI-SAB
 9    et al.,
                                                            ORDER DENYING DEFENDANTS’
10                           Plaintiffs                     MOTION FOR NEW TRIAL AND
                                                            MOTION FOR DIRECTED VERDICT
11                   v.
                                                            (Doc. No. 99)
12    CITY OF FRESNO, et al.,
13                           Defendants
14
            After a five-day trial in February of 2019, a jury returned a verdict in favor of Plaintiffs on
15
     their claims of Fourth Amendment excessive force and of California battery and negligence, as
16
     against Defendants Officer Shipman and the City of Fresno. Doc. No. 88 (Jury Verdict).
17
            Defendants filed a motion for new trial and for a directed verdict, contending: (I) two
18
     jurors committed misconduct; (II) the jury’s damages award for loss of enjoyment of life must be
19
     voided; (III) the damages award for decedent’s pain and suffering is excessive; (IV) the negligence
20
     verdict is inconsistent; (V) the jury received improper instructions on the battery claim; (VI)
21
     insufficient evidence exists to support the jury’s verdict, and the verdict is against the weight of
22
     the evidence; and (VII) Officer Shipman is entitled to qualified immunity. Doc. No. 99. Plaintiffs
23
     oppose. Doc. No. 111. The Court will deny Defendants’ motion, as:
24

25          (I)     There was no juror misconduct in either voir dire or deliberations;
            (II)    The damage award for loss of enjoyment of life is valid under Chaudhry;
26          (III)   The award for pain-and-suffering is within the range approved of by authority;
            (IV)    The errant portion of the negligence verdict is disregarded as superfluous;
27          (V)     The Court gave the proper jury instruction for the battery and § 1983 claims;
            (VI)    The verdict is supported by substantial evidence and is not against its clear weight;
28
            (VII)   Officer Shipman is not entitled to qualified immunity on the § 1983 claim.
 1                                                   BACKGROUND1
 2            On September 7, 2015, officers with the Fresno Police Department attempted a traffic stop
 3 of a vehicle driven by Casimero Casillas. Casillas instead drove to a residence in Fresno, exited the

 4 car, and hid from the officers. Later, Casillas was spotted on foot exiting a detached apartment,

 5 while carrying a large metal pipe, as he attempted to evade officers and K-9 units. See Ex. J111,

 6 the “Diagram of property Photo 001047,” below (Doc. No. 85 at p. 1). Casillas entered a small and

 7 cluttered room where Officer Shipman was stationed, and moved toward the opposite door. Within

 8 seconds, Officer Shipman shot Casillas three times without a warning that he was going to shoot.

 9 According to Officer Shipman, Casillas carried the pipe in a “pre-assaultive” manner and never

10 made eye contact with the Officer. Casillas audibly moaned as paramedics attempted to stabilize

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27   1
      All facts relevant to the issues raised in the motion for new trial are presented with the movant’s burden in mind. See
     Malhiot v. S. Cal. Retail Clerks Union, 735 F.2d 1133, 1137 (9th Cir. 1984). All facts relevant to the motion for a
28   directed verdict are presented in a light most favorable to Plaintiffs, the non-moving party. Winarto v. Toshiba Am.
     Elecs. Components, Inc., 274 F.3d 1276, 1283 (9th Cir. 2001).

                                                                2
 1 him; he died from his injuries six hours later at the hospital.

 2              After a five-day trial, the jury found that Officer Shipman’s use of force was excessive, as
 3 alleged in Plaintiffs’ Fourth Amendment and California battery causes of action.2 Doc. No. 88.

 4 The jury determined Casillas did not pose an immediate threat of death or serious bodily injury to

 5 Officer Shipman at the time of the shooting (as queried via a special interrogatory designed to

 6 address the issue of qualified immunity). Id. at p. 2. As to Plaintiffs’ negligence claim, the jury

 7 found Officer Shipman to be both negligent and a substantial factor in causing Casillas’s death. Id.

 8 at p. 3. The jury also determined Casillas was negligent, but that his own negligence was not a

 9 contributing cause of his death. Id. at p. 4. The jury then apportioned fault, in contravention of the

10 instructions on the verdict form, at 60% for Officer Shipman and 40% for Casillas.3 Id. For

11 damages, the jury awarded $250,000 for Casillas’s “mental, physical, and emotional pain and

12 suffering experienced prior to death,” $2,000,000 for Casillas’s “loss of enjoyment of life,” and

13 $2,500,000, divided equally between Casillas’s five children, for their loss of Casillas’s love,

14 companionship, and the like. Id. at p. 5-6.

15              Two weeks after the entry of judgment, Defendants filed the instant motion for new trial,
16 asserting numerous legal challenges to the verdict form and jury instructions, as well as renewed

17 arguments for a directed verdict and for a finding of qualified immunity. Doc. No. 99. In addition,

18 Defendants contend that two jurors committed serious misconduct during their service as jurors.

19 Id. Defendants allege that one juror, a former city manager of the nearby city of Tulare, was fired

20 from his job over an officer-involved shooting in Tulare a year prior. Doc. No. 99-2. Defendants

21 alleged the other juror, the foreperson, knew the decedent in the same Tulare incident, and that

22 both of these jurors were associates of the former mayor of Tulare, whom Defendants characterize

23 as anti-police. Id.; Doc. No. 114-5. Finally, Defendants presented the affidavit of a third juror in

24
     2
         During the jury instruction conference, the Court determined that to avoid the risk of inconsistent verdicts between
25 the Fourth Amendment and Battery claims, the verdict form would present a single question on excessive force
     liability, which would control both causes of action. The Court also determined that the jury instructions should be
26   streamlined by only giving one instruction on the excessive-force claims, taken from the Ninth Circuit Model
     Instruction 9.25 (as modified). Defendants objected to the omission of an instruction for California battery (proposing
27   CACI 1305), as they wished to have the jury hear a portion of that model instruction concerning an officer’s duty to
     retreat. After lengthy consideration, the Court omitted the “duty to retreat” language, and CACI 1305 in total, from the
28   jury instructions.
     3
       Defendants were present during the reading of the verdict and did not object to this seeming inconsistency.

                                                                  3
 1 this case, who stated that these two jurors discussed the Tulare incident with the jury panel during

 2 deliberations. Doc. No. 114-4. Defendants argue these contentions constitute evidence of bias

 3 against police officers, including Officer Shipman, and contend these jurors should have disclosed

 4 their biases when questioned by the Court during voir dire. Doc. No. 99. Because the alleged

 5 biases were not disclosed, Defendants question the fairness of the proceedings. Id. Defendants

 6 also contend “external prejudicial information” infected the jury’s deliberations. Doc. No. 126.

 7              In response, Plaintiffs submitted declarations from the foreperson-juror and city-manager-
 8 juror; both jurors stated they had no bias against police officers generally or against Officer

 9 Shipman or the City of Fresno P.D., and otherwise disputed Defendants’ specific contentions

10 regarding the Tulare officer-involved shooting. Doc. Nos. 118-1 and -2. Plaintiffs also submitted

11 declarations from the mother of the decedent in the Tulare incident, stating she did not know the

12 juror foreperson, as well as various legal documents regarding the city-manager-juror. Doc. Nos.

13 111-2 and 121-1.

14              On May 29, 2019, the Court held an evidentiary hearing on the juror misconduct issue,
15 where the parties cross-examined the three jurors who submitted affidavits. See Doc. No. 126–1

16 (transcript). The parties filed supplemental briefing, and the Court took Defendants’ motion under

17 submission.

18                                                        DISCUSSION
19                            Legal Standard for a Rule4 59(a)(1)(A) Motion for New Trial
20              “The court may, on motion, grant a new trial . . . after a jury trial, for any reason for which
21 a new trial has heretofore been granted in an action at law in federal court.” Rule 59(a)(1)(A).

22 Historically recognized grounds include claims “that the verdict is against the weight of the

23 evidence, that the damages are excessive, or that, for other reasons, the trial was not fair to the

24 party moving.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 729 (9th Cir. 2007) (quoting

25 Montgomery Ward & Co. v. Duncan, 311 U.S. 243, 251 (1940)); see also Crowley v. Epicept

26 Corp., 883 F.3d 739, 747-48 (9th Cir. 2018) (“[A] new trial may be warranted if the district court
27 has given erroneous jury instructions or failed to give adequate instructions.”); Pope v. Man-Data,

28   4
         Citations to the “Rule” or “Rules” are to the Federal Rules of Civil Procedure, unless otherwise noted.

                                                                  4
 1 Inc., 209 F.3d 1161, 1163 (9th Cir. 2000) (issue of juror misconduct appropriate for Rule 59

 2 motion for new trial); Vaughan v. Ricketts, 950 F.2d 1464, 1470 (9th Cir. 1991) (resolving

 3 “irreconcilably inconsistent” jury-verdict issue under motion for new trial standards). The district

 4 court has broad discretion in deciding whether to grant a new trial but should use this

 5 “extraordinary remedy . . . sparingly in the interests of finality and conservation of judicial

 6 resources.” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014). In considering a motion for a new

 7 trial on any of these grounds—including that the verdict is against the weight of the evidence—the

 8 trial court may assess the credibility of the witnesses and weigh the evidence. See Kode v.

 9 Carlson, 596 F.3d 608, 612 (9th Cir. 2010); see also Landes Const. Co., Inc. v. Royal Bank of

10 Canada, 833 F.2d 1365, 1372 (9th Cir. 1987) (“The court need not view the evidence in the light

11 most favorable to the prevailing party.”). “The burden of showing harmful error rests on the party

12 seeking the new trial.” Bos. Sci. Corp. v. Johnson & Johnson, 550 F. Supp. 2d 1102, 1110 (N.D.

13 Cal. 2008) (citing Malhiot v. S. Cal. Retail Clerks Union, 735 F.2d 1133 (9th Cir. 1984)); see also

14 Madrigal v. Allstate Ins. Co., 215 F. Supp. 3d 870, 907 (C.D. Cal. 2016), aff'd sub nom. Madrigal

15 v. Allstate Indem. Co., 697 Fed. App'x 905 (9th Cir. 2017).

16                                 Legal Standard for a Rule 50(b) Motion
17          A renewed judgment as a matter of law is proper only when “the evidence permits only
18 one reasonable conclusion, and that conclusion is contrary to the jury’s verdict.” Rookaird v.

19 BNSF Ry. Co., 908 F.3d 451, 455 (9th Cir. 2018) (quoting Josephs v. Pac. Bell, 443 F.3d 1050,

20 1062 (9th Cir. 2006)); Rule 50(b). All evidence should be “construed in the light most favorable to

21 the nonmoving party.” Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1066 (9th Cir. 2016); see

22 also Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 151 (2000) (holding that in ruling

23 on a motion for judgment as a matter of law, the court “must disregard all evidence favorable to

24 the moving party that the jury is not required to believe.”); Anderson v. Liberty Lobby, Inc., 477

25 U.S. 242, 255 (1986) (“Credibility determinations, the weighing of the evidence, and the drawing

26 of legitimate inferences from the facts are jury functions, not those of a judge.”). Thus, “[t]he
27 verdict will be upheld if it is supported by substantial evidence, ‘even if it is also possible to draw

28 a contrary conclusion.’” Rookaird, 908 F.3d at 455 (quoting First Nat’l Mortg. Co v. Fed. Realty

                                                       5
 1 Inv. Tr., 631 F.3d 1058, 1067 (9th Cir. 2011)).

 2      I.      Defendants have not demonstrated the jurors committed misconduct.
 3                                         Defendants’ Arguments
 4           Defendants contend that a new trial under Rule 59 is warranted because of “the extreme
 5 bias of two jurors who withheld critical information during voir dire which would have absolutely

 6 disqualified both of them from sitting on this jury.” Doc. No. 99 at p. 1.

 7           Defendants allege one juror withheld information about his prior work as a city manager
 8 for the City of Tulare, his firing of Tulare’s police chief during a time when Tulare residents were

 9 protesting an officer-involved shooting factually similar to Casillas’s, and Tulare City Council’s

10 firing of this city-manager-juror because of his firing of the police chief. See Id. Defendants also

11 allege this juror was in a conspiratorial relationship with the former mayor of Tulare, who

12 Defendants characterize as “an outspoken critic of police.” Doc. No. 114 at p. 2. Defendants thus

13 argue this juror harbored and hid his “extreme bias” against police officers, Officer Shipman

14 included. Id. In support of their contentions, Defendants have submitted a) a number of news

15 articles from local publications noting the city-manager-juror’s firing and his relationship with the

16 ex-mayor (Doc. No. 99-2); b) deposition testimony from witnesses in the police chief’s lawsuit

17 against the City of Tulare (that, Defendants allege, demonstrates the conspiracy) (Doc. No. 114-2,

18 114-3); and c) a declaration from another juror in Casillas’s case describing how the city-manager-

19 juror discussed the Tulare shooting with other members of the jury panel during deliberations, in

20 order to persuade the panel that all officers (not just Officer Shipman) “need to handle these

21 situations differently and that officers need to be trained better.” (Doc. No. 114-4).

22           For the other juror, the foreperson, Defendants contend she had “personal familiarity with
23 the family of the individual killed” in the same Tulare incident, as well as a friendship with the

24 same Tulare city ex–mayor. Id. at p. 6. Thus, Defendants contend the foreperson-juror also

25 harbored anti-police sentiments that she did not disclose during voir dire. In support, Defendants

26 provided a) screenshots of the foreperson’s social-media pages (Doc. No. 114-5); and b) a
27 declaration from the third juror describing how, during deliberations, the foreperson stated she was

28 familiar with the Tulare-shooting decedent and describing how the foreperson-juror engaged in the

                                                      6
 1 discussions with the city-manager-juror about this other incident (Doc. No. 114-4).

 2          Defendants maintain both of these jurors should have disclosed these alleged biases during
 3 voir dire when asked by the Court whether “[they], a family member, or a close friend [had] any

 4 exposure to law enforcement that you would consider negative, adverse or whatever”, and when

 5 asked if they “had any dealings or exposure with the City of Fresno, not just the Police

 6 Department, but the City of Fresno itself, any of its employees, or whatever.” Id. at pp. 2-3.

 7 Defendants then conclude that these biases would have provided a basis for striking these two

 8 jurors for cause—and because these individuals were allowed on the jury, the fairness of the trial

 9 has been affected (under McDonough Power Equipment v. Greenwood, 104 S.Ct. 845 (1984)).

10                                          Plaintiffs’ Arguments
11          Plaintiffs counter that “there is no evidence of juror misconduct[,] [t]here is absolutely no
12 evidence that any of the jurors ever answered any of questions untruthfully or that they

13 intentionally withheld material information in response to any question,” or that “any jurors’

14 responses would rise to establish cause.” Doc. No. 111 at p. 1.

15          In support, Plaintiffs submitted a declaration from the foreperson-juror, wherein she states
16 she did not withhold information during jury selection and does not harbor bias against police

17 officers generally or, specifically, Officer Shipman or the City of Fresno. Doc. No. 118-1. She

18 denied Defendants’ allegations that she has close ties to the Tulare decedent’s family or the ex-

19 mayor of Tulare. Id. at ¶¶ 5-9. She provided more detail about a negative incident with Tulare P.D.

20 eluded to during voir dire, which she stated concerned a bicycle incident with her father and not

21 the Tulare officer-involved shooting (as Defendants alleged). Id. at ¶ 8. Plaintiffs also provided a

22 declaration from the mother of the deceased in the Tulare incident (whom Plaintiffs’ Counsel also

23 represents), wherein she stated she does not know the foreperson-juror and is not related to her.

24 Doc. No. 113. In sum, Plaintiffs contend Defendants’ allegations of bias for this juror are merely

25 speculative, and argue this juror answered all voir dire questions truthfully.

26          For the city-manager-juror, Plaintiffs argue the news reports merely show that he knew the
27 mayor and ex-police chief, which they contend is not uncommon given the juror’s duties as city

28 manager. Doc. No. 111. Plaintiffs submitted a declaration from this juror as well, wherein he also

                                                      7
 1 stated that he harbors no bias against the police, Officer Shipman, or the city of Fresno, that he

 2 does not have “a personal campaign to reform law enforcement,” and that he otherwise did not

 3 withhold information during voir dire. Doc. No. 118-2. The juror denied any conspiratorial

 4 relationship with the ex-mayor of Tulare, and asserts this ex-mayor actually voted in favor of

 5 firing him. Id. at ¶¶ 5-7. The juror also declared his firing of the Tulare police chief had nothing to

 6 do with the Tulare officer-involved shooting, that this chief had been on administrative leave for a

 7 separate incident, and that he believed the officers in the Tulare incident acted appropriately. Id. at

 8 ¶ 9. Based on this declaration, Plaintiffs contend Defendants’ arguments here are also speculative.

 9          Finally, Plaintiffs point out both jurors stated in voir dire they would remain fair and
10 impartial, did not answer any of the Court’s questions untruthfully. Further, Plaintiffs argue that

11 had Defendants believed these two jurors were biased, they could have questioned either of them

12 after the Court finished its initial examination. Plaintiffs contend that the foreperson-juror

13 mentioned a negative experience with Tulare police, and the city-manager-juror stated he had

14 “business relationships” with Tulare as the former city manager. Plaintiffs thus conclude

15 Defendants have not shown that either juror answered a material question dishonestly during voir

16 dire, or that any of these factual allegations would have provided a basis for a cause strike.

17                                   Legal Standard – Juror Misconduct
18          The Constitution guarantees all defendants a verdict by impartial and indifferent jurors,
19 and as the Ninth Circuit has stated, “[t]he bias or prejudice of even a single juror would violate [a

20 litigant’s] right to a fair trial.” Dyer v. Calderon, 151 F3d 970, 973 (9th Cir. 1998) (en banc). The

21 presence of a biased juror is structural error, mandating a new trial. Estrada v. Scribner, 512 F.3d

22 1227, 1235 (9th Cir. 2008).

23          The Ninth Circuit recognizes three forms of juror bias: (1) actual bias, which stems from a
24 pre-set disposition not to decide an issue impartially; (2) implied (or presumptive) bias, which may

25 exist in exceptional circumstances where, for example, a prospective juror has a relationship to the

26 crime itself or to someone involved in a trial, or has repeatedly lied about a material fact to get on
27 the jury; and (3) so-called McDonough-style bias, which turns on the truthfulness of a juror's

28 responses on voir dire where a truthful response would have provided a valid basis for a challenge

                                                       8
 1 for cause.” United States v. Olsen, 704 F.3d 1172, 1189 (9th Cir. 2013). Here, Defendants proffer

 2 their arguments under the McDonough framework, which requires the movant to show (1) the

 3 juror failed to honestly answer a voir dire question, and (2) a correct response would have

 4 provided a valid basis for a challenge for cause. 464 U.S. at 556.

 5          The first prong of McDonough—whether a juror was dishonest—“is a question of fact.”
 6 Fields v. Brown, 503 F.3d 755, 767 (9th Cir. 2007) (en banc) (citing Dyer, 151 F.3d at 973);

 7 Patton v. Yount, 467 U.S. 1025, 1038 (1984) (“The assessment of juror bias is essentially one of

 8 credibility[.]”); see also Skilling v. United States, 561 U.S. 358, 386 (2010) (describing a trial

 9 judge's appraisal to be “ordinarily influenced by a host of factors . . . [including] inflection,

10 sincerity, demeanor, candor, body language, and apprehension of duty.”). Thus, the Supreme

11 Court has often stated that “[t]he remedy for allegations of juror partiality is a hearing in which the

12 [moving party] has the opportunity to prove [] bias.” Smith v. Phillips, 455 U.S. 209, 215; but see

13 United States v. Angulo, 4 F.3d 843, 847 (9th Cir. 1993) (“An evidentiary hearing is not mandated

14 every time there is an allegation of jury misconduct or bias. Rather, in determining whether a

15 hearing must be held, the court must consider the content of the allegations, the seriousness of the

16 alleged misconduct or bias, and the credibility of the source.”).

17          As for the second McDonough prong, “[t]he central inquiry in determining whether a juror
18 should be removed for cause is whether that juror holds a particular belief or opinion that will

19 ‘prevent or substantially impair the performance of his duties as a juror in accordance with his

20 instructions and his oath.” United States v. Hayat, 710 F.3d 875, 885 (9th Cir. 2013); see also

21 Young v. Gipson, 163 F.Supp.3d 647 (N.D. Cal. 2015) (framing the second prong of the

22 McDonough test as whether the juror’s failure to answer honestly “undermined the impartiality of

23 the petitioner's jury.”) (citing Dyer, 151 F.3d at 973). “To disqualify a juror for cause requires a

24 showing of either actual or implied bias—‘that is . . . bias in fact or bias conclusively presumed as

25 a matter of law.’” United States v. Gonzalez, 214 F.3d 1109, 1111 (9th Cir. 2000). Actual bias is

26 defined as “the existence of a state of mind that leads to an inference that the person will not act
27 with entire impartiality.” United States v. Mitchell, 568 F.3d 1147, 1151 (9th Cir. 2009); Gonzalez,

28 214 F.3d at 1112. “Actual bias is typically found when a prospective juror states that he cannot be

                                                       9
 1 impartial or expresses a view adverse to one party's position and responds equivocally as to

 2 whether he could be fair and impartial despite that view.” Fields, 503 F.3d at 767. While actual

 3 bias may be revealed by a juror's explicit admissions, more typically it is demonstrated through

 4 circumstantial evidence. Gonzalez, 214 F.3d at 1112. Implied bias, on the other hand, is found “in

 5 those extreme situations ‘where the relationship between a prospective juror and some aspect of

 6 the litigation is such that it is highly unlikely that the average person could remain impartial in his

 7 deliberations under the circumstances.” Fields, 503 F.3d at 770.

 8          Despite these three ways to examine juror misconduct, only concealment for “reasons that
 9 affect a juror’s impartiality can truly be said to affect the fairness of a trial.” McDonough, 464

10 U.S. at 556.

11                                            Analysis
            A. Statements from jurors concerning deliberations cannot be considered for
12
               purpose of whether any jurors lied during voir dire.
13          The Court will first take up issues with the declarations made by the three jurors. Doc.
14 Nos. 114-4, 118-1, and 118-2. Both Defendants and Plaintiffs have lodged these declarations in

15 apparent support of their contentions that two of the jurors did/not attempt to hide their bias during

16 voir dire. Also, during the evidentiary hearing, the parties at times questioned the three jurors

17 about discussions during deliberations. The main thrust of these statements/questions concerns

18 whether the two allegedly-biased jurors discussed the Tulare officer-involved shooting during

19 deliberations. However, by the plain command of the Supreme Court, these statements cannot be

20 considered by the Court in deciding whether the two jurors lied during voir dire. Warger v.

21 Shauers, 135 S. Ct. 521, 525 (2014) (“We hold that Rule 606(b) applies to juror testimony during

22 a proceeding in which a party seeks to secure a new trial on the ground that a juror lied during voir

23 dire.”) (abrogating Hard v. Burlington Northern Railroad, 812 F.2d 482 (9th Cir. 1987), which

24 stood for the now-defunct proposition that juror affidavits about a juror’s conduct in deliberations

25 could be used to question that juror’s voir dire answers); see also U.S. v. Leung, 796 F.3d 1032,

26 1036 (9th Cir. 2015) (“[P]arsing how jurors considered the evidence or their mental states while
27 hearing testimony is exactly what [] the plain text of Rule 606(b) seek to prevent.”).

28          Having disposed of this issue, the Court turns to the remaining evidence and testimony

                                                      10
 1 concerning the two allegedly-biased jurors’ voir dire answers.

 2         B. The Foreperson-Juror did not answer voir dire questions dishonestly.
 3         Under the first McDonough prong, Defendants must show the foreperson-juror failed to
 4 answer honestly a material question during voir dire. 464 U.S. at 556. The Ninth Circuit has held

 5 that “a voir dire question is material when the honest response would reflect bias, prejudice or

 6 partiality against a party.” See Coughlin v. Tailhook Ass'n, 112 F.3d 1052, 1061 (9th Cir. 1997).

 7 “Under McDonough, a new trial is warranted only if the district court finds that the juror's voir

 8 dire responses were dishonest, rather than merely mistaken, and that her reasons for making the

 9 dishonest response call her impartiality into question.” Pope, 209 F.3d at 1164. Dishonesty is akin

10 to being intentionally untruthful, not mere forgetfulness or misunderstanding. Hamilton v. Ayers,

11 583 F.3d 1100, 1107 (9th Cir. 2009) (omissions on voir dire were inadvertent, not intentional); see

12 also Price v. Kramer, 200 F.3d 1237, 1254-55 (9th Cir. 2000) (no McDonough-style bias where a

13 juror’s omissions “constituted an innocent oversight.”); Gonzales v. Thomas, 99 F.3d 978, 984

14 (10th Cir. 1996) (emphasizing that first prong of the McDonough test “is directed at intentionally

15 incorrect,” rather than mistaken, responses); United States v. Edmond, 43 F.3d 472, 474 (9th Cir.

16 1994) (no juror misconduct where district court found juror's testimony—that he forgot about

17 being victim of armed robbery—truthful).

18         Here, as to the foreperson-juror, the Court finds Defendants have not met their burden on
19 the first element of McDonough-style bias. On the first day of trial, the Court questioned the jurors

20 extensively about their backgrounds, general knowledge about the case, and any potential

21 predispositions that would affect their service. See Doc. No. 99-3. The foreperson-juror stated she

22 did not know anything about the case (Id. at 83), and while she generally knew several police

23 officers and had discussed their experiences with them, it would not affect her service as a juror

24 (Id. at 114 and 119). The Court then asked whether “[each juror], a family member, or a close

25 friend [had] any exposure to law enforcement that [they] would consider negative, adverse or

26 whatever.” Id at 85-86. The following exchange then occurred:
27
           Foreperson-Juror: Yes. I have experienced some negative, I guess, contact with
28         police officers personally and with family members, but I don't believe it would


                                                     11
            affect my decision-making.
 1

 2
            The Court: Okay. Did that involve the Fresno Police Department?
 3
            Foreperson-Juror: One of them did, and the other was the Tulare Police
 4          Department.
 5
            The Court: On the Fresno Police Department, how long ago was that?
 6
            Foreperson-Juror: Probably 12 years ago.
 7
            The Court: Okay.
 8
            Foreperson-Juror: I'm sorry. It was not the Fresno Police Department. It was the
 9
            California Highway Patrol.
10
            The Court: All right. And, again, I don't want any detail on this next question,
11          but did any of those ever wind up in the court system?
12          Foreperson-Juror: No.
13
            The Court: Anything about that experience that would affect your service as a
14          juror here today?

15          Foreperson-Juror: No, but I will say that there was a formal complaint that I
            filed against that police officer.
16

17          The Court: Do you know how that followed up, if at all?

18          Foreperson-Juror: They called me and apologized for how he acted, told me
            they were investigating. And then about six months later, I received a letter in the
19          mail that said they couldn't find anything that he had done wrong.
20          The Court: Did that concern you, bother you, or upset you to the extent that it
21          would affect your service as a juror here today?

22          Foreperson-Juror: No, because I don't know what happened. So I wouldn't make
            a decision before hearing any evidence.
23

24 Id. at 86-87. This exchange, as well as others with the foreperson-juror during voir dire,

25 demonstrate she was not attempting to conceal any negative experiences with the police. She was

26 forthcoming in her responses concerning the Fresno P.D., and mentioned the Tulare P.D. incident.
27 Further, the foreperson-juror stated in her declaration (and reiterated at the evidentiary hearing)

28 that the Tulare P.D. incident she referred to concerned her father being handcuffed while on his

                                                      12
 1 bicycle—and not the recent officer-involved shooting in Tulare. Doc. No. 118-1 at ¶ 8. The

 2 foreperson-juror forcefully denied Defendants’ allegations that she was a close friend of the

 3 deceased in the Tulare shooting, stating she only knew of him as her deceased-brother’s friend and

 4 through news articles. See Doc. 118-1 at ¶¶ 5-6. Patton, 467 U.S. at 1038 (The assessment of juror

 5 bias is “essentially one of credibility, and therefore largely one of demeanor.”); Elmore v. Sinclair,

 6 799 F.3d 1238, 1253 (9th Cir. 2015) (juror believed responses to voir dire questions were

 7 accurate, thus no claim of juror bias under McDonough existed); Smith v. Swarthout, 742 F.3d

 8 885, 893 (9th Cir. 2014) (juror’s explanation of why he didn’t mention a particular issue was

 9 credible, thus the McDonough bias claim fails); see also U.S. v. Nava-Arellano, 639 Fed. Appx.

10 512 (9th Cir. 2016) (finding claim of juror bias failed where it was “purely speculative”).

11          Additionally, Defendants assert the foreperson-juror should have disclosed her relationship
12 with the ex-mayor of Tulare—as evinced by her status as “friends” on her social media page (See

13 Doc. No. 114-5)—when the Court asked whether any of the jurors “had any dealings or exposure

14 with the City of Fresno, not just the Police Department, but the City of Fresno itself, any of its

15 employees, or whatever?”. 99-3 at 88:2-5. At the evidentiary hearing, however, this juror

16 acknowledged her acquaintance with the ex-mayor of Tulare, but stated she only knew him

17 through her late brother and through news reports of his being the first African-American mayor

18 of that city. See Doc. No. 126-1 at 52:17-20; 53:15-22; 54:5-9; 55:5-9; 55:25-56:2; 60:1-5. The

19 Court finds this juror’s testimony about her relationship with the ex-mayor to be credible, and

20 finds the social-media friendship to be too tenuous a connection to find that this juror lied. Simply,

21 the Court asked if she knew any Fresno city employees, but there is no evidence the juror knew

22 the ex-mayor as a Fresno firefighter—and the Court is hesitant to say that being social-media

23 friends implies that one person knows the details of another’s life; this is especially true where the

24 social-media friendship was as tenuous as it was here. Thus, the Court finds the juror’s assertions

25 as to the ex-mayor credible, and finds Defendants’ contentions on these issues to be speculative.

26 Patton, 467 U.S. at 1038 (regarding credibility); Elmore, 799 F.3d at 1253 (juror believed
27 responses to voir dire questions were accurate, thus no claim of juror bias under McDonough

28 existed); Swarthout, 742 F.3d 885, 893 (9th Cir. 2014) (juror’s explanation of why he didn’t

                                                     13
 1 mention a particular issue was credible, thus the McDonough bias claim fails); see also Nava-

 2 Arellano, 639 Fed. Appx. 512 (finding claim of juror bias failed where it was “purely

 3 speculative”).

 4          Even assuming arguendo that the foreperson-juror should have disclosed her familiarity
 5 with the Tulare incident when the court asked about “negative, adverse” interactions with the

 6 police, the Court finds this alone was no basis to strike this juror for cause. The foreperson-juror,

 7 in her declaration (and again at the evidentiary hearing) stated she made no connection between

 8 the Tulare incident and this case, did not harbor any bias toward police officers, and otherwise

 9 reaffirmed that she answered all voir dire questions truthfully, honestly, and accurately. Doc. No.

10 118-1 at ¶¶ 12-14. These assertions, which the Court finds credible, do not provide a basis for a

11 finding of actual bias—even despite the foreperson-juror’s knowledge and discussion of the Tulare

12 incident. See Fields, 503 F.3d at 766 (Actual bias “stems from a pre-set disposition not to decide

13 an issue impartially.”); see also Roybal v. Davis, 148 F. Supp. 3d 958, 1038 (S.D. Cal. 2015)

14 (juror’s personal experiences about issues similar to those in the case not a basis for a finding of

15 actual bias, where no evidence existed that these discussions impacted his ability to act as a fair

16 and impartial juror). Further, the foreperson-juror’s knowledge of another officer-involved

17 shooting, coupled with her now-deceased older brother’s high-school relationship with the ex-

18 mayor of a nearby city, is not nearly of the kind where the Court can imply bias. See Olsen, 704

19 F.3d at 1192-95 (describing the line between those “incontrovertible” instances where the juror

20 lied during voir dire and those where a juror was mistaken in his answers to a couple questions);

21 Tinsley v. Borg, 895 F.2d 520, 528-29 (9th Cir. 1990) (collecting cases where “courts have

22 declined to find implied bias when a juror was personally acquainted with a witness provided no

23 actual bias existed.”).

24          Finally, the Court notes that had Defendants been suspicious of the foreperson-juror’s
25 experiences with Tulare police, they could have inquired further, as this juror did indicate a

26 negative experience with Tulare P.D. This line of questioning would not have proven fruitful,
27 given the foreperson-juror’s explanation of what happened with her father and a Tulare officer, but

28 the Court mentions it to remind Defendants of their burden to root out issues in voir dire. Sanders

                                                     14
 1 v. Lamarque, 357 F.3d 943, 947-50 (9th Cir. 2004) (“[T]he record demonstrates that any failure by

 2 the prosecution to discover information regarding [juror's background] was due to its own lack of

 3 diligence and not any concealment or deliberate withholding of information by [the juror].”); see

 4 also United States v. Santos, 501 F.App'x 630, 633 (9th Cir. 2012) (“The record shows that the

 5 jurors who were related, albeit distantly, to some of the witnesses answered the questions asked of

 6 them honestly. The defense attorneys could have requested further inquiry, but they did not.”).

 7          The Court finds the foreperson-juror’s testimony on these issues credible, and so denies
 8 Defendants motion for new trial on the allegations of juror misconduct for the foreperson-juror.

 9
            C. The city-manager-juror did not divulge the information about his former
10             employment because it was irrelevant to the questions asked.

11          Defendants also allege the city-manager-juror harbors extremely prejudicial views against

12 police officers, such that his impartiality was affected. In support, Defendants supplied the court

13 with news articles from local publications detailing an officer-involved shooting in Tulare in the

14 spring of 2018. Doc. No. 99-2. The articles detail the city-manager-juror’s firing of the Tulare

15 police chief during the time when people were protesting the city and police over the officer-

16 involved shooting. See Id. The articles also note the Tulare city council’s firing of the city-

17 manager-juror hours after he fired the police chief. See Id. Defendants also submitted excerpts

18 from depositions in an employment discrimination suit brought by the fired police chief against

19 the city, detailing two individual’s perspectives on the allegedly-conspiratorial-and-collusive

20 relationship between the city-manager-juror and ex-mayor of Tulare. See Doc. Nos. 114-2 and -3.

21 If true, this evidence could have provided a basis for striking the city-manager-juror for cause, as it

22 could demonstrate his unwarranted bias against police officers. Gipson, 163 F.Supp.3d at 731

23 (finding implied bias where juror in question has had some personal experience that was “similar

24 or identical to the fact pattern at issue.”); Dyer, 151 F.3d at 979 (lying during jury selection

25 proceedings gives rise to an inference of implied juror bias); U.S. v. Allsup, 566 F.2d 68 (9th Cir.

26 1977) (prospective jurors who worked for a bank should have been excused for cause in bank
27 robbery trial because of “the substantial probability that these prospective jurors, despite their

28 disclaimers, could not become the ‘indifferent jurors which the Constitution guarantees a criminal

                                                      15
 1 defendant.”); see also McDonough, 464 U.S. at 554 (“Demonstrated bias in the responses to

 2 questions on voir dire may result in a juror being excused for cause . . . The necessity of truthful

 3 answers by prospective jurors if this process is to serve its purpose is obvious.”). There were

 4 numerous times where the Court inquired as to the jurors’ relationships and experience with law

 5 enforcement or Fresno City personnel.5 These questions should have prompted any negative

 6 experiences such as the ones Defendants allege. The question is, then, under the first prong of

 7 McDonough, should this juror have disclosed his alleged-experiences as a city manager, his

 8 relationship with the ex-mayor of Tulare, his firing of the Tulare police chief, and his own firing,

 9 when asked during voir dire about negative experiences with police? Unfortunately for

10 Defendants, upon examining the issues closely, their allegations of this juror’s bias appear

11 speculative and argumentative.

12              In the city-manager-juror’s declaration, he stated (and reiterated at the evidentiary hearing)
13 that he “did not release the chief of police for the City of Tulare because of the [] officer involved

14 shooting. In fact, there was an interim police chief that was assigned at the time [of the shooting].

15 The chief that I released was actually already on administrative leave [for unrelated reasons] for

16 several months when the shooting [] occurred[.]” Doc. No. 118-2 at ¶ 9. The juror stated he

17 harbors no bias against police officers generally, against Officer Shipman, or against the City of

18 Fresno. Id. at ¶ 3; Doc. No. 126-1 at 10:13-22; 28:15-17; 30:22-31:3; 41:25-42:3. The Court finds

19 the juror’s assertions about his background and experiences as a city manager—that the firing had

20 no connection to the Tulare shooting—to be credible, and finds Defendants’ allegations on this

21 juror’s bias to be speculative. Swarthout, 742 F.3d at 893 (upon further questioning of a juror who

22 initially remained silent during voir dire, the district court determined the juror’s explanation for

23 remaining silent was credible—credibility finding upheld on appeal); Price, 200 F.3d at 1254

24
     5
         For example, when asked whether he knew anyone in law enforcement (99-3 at 76), this juror replied: “I have had
25 some business relationships with top staff for the City of Tulare” (99-3 at 81). When the Court asked “whether or not
     you, a family member, or close friend, have had what you consider to be a bad experience relating to law
26   enforcement”, and stated “this is not the chance for anybody to exact revenge, if you will. Saying, ‘I got a bum deal,
     and this is my only chance to rectify that.’” (99-3 at 86-87), this juror remained silent. When asking if any of the
27   jurors “had any dealings or exposure with the City of Fresno, not just the Police Department, but the City of Fresno
     itself, any of its employees, or whatever?” (99-3 at 88), this juror again remained silent. The juror indicated he was
28   self-employed in “utility management” (99-3 at 29) and did not disclose that he was once employed as a city manager
     for Tulare until after the lunch recess, when Plaintiffs’ Counsel questioned him (99-3 at 121).

                                                               16
 1 (upholding credibility determination of district court in post-trial juror-bias hearing, where juror’s

 2 failure to mention relationship and prior experiences with issue was an “innocent oversight.”); see

 3 also United States v. Chandler, 658 Fed. Appx. 841 (2016) (affirming court’s credibility

 4 determination of juror—weighing in favor of non-movant); Hurtado v. Sherman, 669 Fed. Appx.

 5 410 (2016) (same).

 6          Additionally, this juror also stated at the evidentiary hearing that sometime after he was
 7 chosen for the panel, he reflected on his surprise that he was picked because of the firings. See

 8 Doc. No. 126-1 at 39:7-10. This testimony does not affect the Court’s credibility determination

 9 and holding concerning whether this juror lied during voir dire. Simply, the Court reads the juror’s

10 testimony as indicating a later reflection on his selection to the panel; his candor does not directly

11 evince an active attempt on the juror’s part to deceive during voir dire, nor does it circumstantially

12 evince a bias that would have provided either party cause to strike (given that the underlying

13 issue—the police chief’s firing after extended administrative leave—shared no connection with

14 the facts of Casillas’s case). See Skilling, 561 U.S. at 386 (describing a trial judge's appraisal to be

15 “ordinarily influenced by a host of factors . . . [including] inflection, sincerity, demeanor, candor,

16 body language, and apprehension of duty.”); see also Jackson v. City of Pittsburg, 518 F.App'x

17 518, 521 (9th Cir. 2013) (no new trial was warranted on ‘failure to answer honestly a voir dire

18 question’ where juror’s non-disclosed experiences were dissimilar from the facts of the case and

19 where the juror’s prior experiences with police were neither “particularly good” or “particularly

20 bad”).

21          As to the city-manager-juror’s relationship with the ex-mayor of Tulare, the Court agrees
22 with Defendants that a reasonable juror would have mentioned the relationship. The Court asked

23 the jurors if they had any dealings with Fresno employees (Doc. No. 99-3 at 88:2-5), and the juror

24 testified at the evidentiary hearing that he knew the ex-mayor of Tulare was also a Fresno

25 firefighter. Doc. No. 126–1 at 24:7-9. However, this juror’s relationship with the ex-mayor would

26 not have provided a basis to strike for cause. In the juror’s declaration (and throughout the
27 evidentiary hearing), he roundly rejected Defendants’ characterization of his relationship with the

28 ex-mayor as “conspiratorial”—in fact declaring that the ex-mayor was among those voting to

                                                      17
 1 terminate him. Doc. No. 118-2 at ¶¶ 5-7. Nothing in the juror’s declaration or testimony leads the

 2 Court to doubt the juror’s characterization of his relationship as a prior working relationship, and

 3 so any questioning of the juror about this issue would have led to a dead-end during voir dire.

 4 Swarthout, 742 F.3d at 893 (regarding credibility determinations; Price, 200 F.3d at 1254 (same);

 5 see also Chandler, 658 Fed. Appx. 841 (same).

 6            Finally, the Court again cautions that had Defendants been suspicious of this juror’s
 7 answers, or had they wished to probe his past employment with the City of Tulare, they could

 8 have questioned him further in voir dire. To Defendants’ assertion that the juror was being

 9 evasive, Defense Counsel (or any of his assistants) could have conducted a simple web search on

10 this juror—including searching for the very news reports they submitted as evidence in the post-

11 trial proceedings—at any point before concluding voir dire. In fact, at the end of the first day of

12 trial, prior to the jury being selected, the Court discussed waiting to select jurors—which would

13 have given Defendants another sixteen hours to investigate the jurors for additional issues they felt

14 were relevant to their strikes for cause. See Doc. No. 99-3 at 134-145. However, Defendants stated

15 they were “fine with the 14” jurors in the box. Id. at 143:10. Defendants’ attempts to now impeach

16 the jury’s adverse verdict cannot be countenanced.

17            For these reasons, the Court denies Defendants motion for new trial on the juror
18 misconduct issue as to the city-manager-juror.

19            D. No new trial is warranted on an “extraneous prejudicial information” argument
20            In Defendants’ reply brief, and again in their supplemental brief (filed after the evidentiary
21 hearing), Defendants raise an additional issue regarding the jury’s conduct: 6 whether the two

22 allegedly-biased jurors improperly introduced “extraneous prejudicial information” by discussing

23 the Tulare officer–involved shooting (See Section I.C, pp. 6–8, supra) during deliberations; they

24 argue this is highly prejudicial given the similarity in the two cases. Defendants rely mainly upon

25 the testimony of a third juror for support. See Doc. No. 114-4.

26            Plaintiffs object to the admissibility of the jurors’ statements, arguing that they are not
27   6
       Defendants assert that the issue did not come to light until after they began investigating the voir dire issue, and the
28   record supports this. Plaintiffs do not object to the raising of the issue itself, having responded to it in their
     supplemental brief. Therefore, the Court will treat the issue as having been properly raised under Rule 59.

                                                                 18
 1 “extraneous information” that is prejudicial to the verdict under Fed. R. Evid. 606.

 2               Legal Standard –Rule 606(b) and “Extraneous Prejudicial Information”
 3          Federal Rule of Evidence 606 states:
 4
            During an inquiry into the validity of a verdict or indictment, a juror may not
 5          testify about any statement made or incident that occurred during the jury’s
            deliberations; the effect of anything on that juror’s or another juror’s vote; or any
 6          juror’s mental processes concerning the verdict or indictment. The court may not
            receive a juror’s affidavit or evidence of a juror’s statement on these matters.
 7

 8 Fed. R. Evid. 606(b)(1). This bar “ensures that jurors will not feel constrained in their

 9 deliberations for fear of later scrutiny by others[, and] guarantees that jurors cannot manipulate the

10 system when their views are in the minority by repudiating an earlier verdict and obtaining a

11 mistrial.” Shoen v. Shoen, 933 F. Supp. 871, 876 (D. Ariz. 1996), aff'd, 113 F.3d 1242 (9th Cir.

12 1997) (quoting In re Beverly Hills Fire Litigation, 695 F.2d 207, 213 (6th Cir. 1982)), cert.

13 denied, 461 U.S. 929 (1983). Simply, jurors may not impeach their own verdict. United States v.

14 Weiner, 578 F.2d 757, 764 (9th Cir. 1978), cert. denied, 439 U.S. 981 (1978).

15          However, courts may receive juror testimony about whether “extraneous prejudicial
16 information was improperly brought to the jury’s attention.” Fed. R. Evid. 606(b)(2)(A). Juror

17 testimony is admissible only concerning facts bearing on extraneous influences on the

18 deliberation, in the sense of overt acts of jury misconduct. United States v. Pimentel, 654 F.2d

19 538, 542 (9th Cir. 1981); see also Fed. R. Evid. 606 Note to Subdivision (b) (“Under the federal

20 decisions the central focus has been upon insulation of the manner in which the jury reached its

21 verdict, and this protection extends to each of the components of deliberation, including

22 arguments, statements, discussions, mental and emotional reactions, votes, and any other feature

23 of the process. . . . [However], a juror is recognized as competent to testify to statements by the

24 bailiff or the introduction of a prejudicial newspaper account into the jury room[.]”).

25          In Warger, the Supreme Court described “extraneous” in the following way:
26
            Generally speaking, information is deemed ‘extraneous’ if it derives from a
27          source ‘external’ to the jury. ‘External’ matters include publicity and information
            related specifically to the case the jurors are meant to decide, while ‘internal’
28          matters include the general body of experiences that jurors are understood to bring

                                                      19
              with them to the jury room.
 1
     135 S. Ct. at 529 (citing Tanner v. United States, 483 U.S. 107, 117 (1987)); see also United
 2
     States v. Navarro-Garcia, 926 F.2d 818, 821 (9th Cir. 1991) (“[A] juror's past personal
 3
     experiences may be an appropriate part of the jury's deliberations, [since] [j]urors must rely on
 4
     their past personal experiences when hearing a trial and deliberating on a verdict.”).7 Courts
 5
     “ordinarily assume that instructing the jury to disregard extraneous evidence sufficiently ensures
 6
     that inadmissible evidence will not influence the jury.” Dickson v. Sullivan, 849 F.2d 403, 408
 7
     (9th Cir. 1988).
 8
              If information deemed “external” does in fact reach the jury’s ears during deliberations, the
 9
     court must then determine whether there is a “reasonable possibility” that the external material
10
     could have affected the verdict. United States v. Vasquez, 597 F.2d 192, 193 (9th Cir. 1979). The
11
     Ninth Circuit has identified multiple factors relevant to this inquiry: “(1) whether the extrinsic
12
     material was actually received, and if so, how; (2) the length of time it was available to the jury;
13
     (3) the extent to which the jury discussed and considered it; (4) whether the extrinsic material was
14
     introduced before a verdict was reached, and if so, at what point in the deliberations it was
15
     introduced; and (5) any other matters which may bear on the issue of the reasonable possibility of
16
     whether the introduction of extrinsic material affected the verdict.” Bayramoglu v. Estelle, 806
17
     F.2d 880, 887 (9th Cir. 1986). The circuit court has also held that the potential prejudice of any
18
     extrinsic information may be diminished where the information “was ambiguously phrased” or
19
     “was insufficiently prejudicial given the issues and evidence in the case.” Jeffries v. Wood, 114
20
     F.3d 1484, 1491 (9th Cir. 1997) (en banc), overruled on other grounds by Lindh v. Murphy, 521
21
     U.S. 320, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997) and by Gonzalez v. Arizona, 677 F.3d 383, 389
22
     (9th Cir. 2012). Jurors “may not be questioned about the deliberative process or subjective effects
23
     of extraneous information, nor can such information be considered by the trial or appellate courts.”
24
     United States v. Bagnariol, 665 F.2d 877, 884-85 (9th Cir. 1981).
25
     ///
26
     7
27     These standards derive mostly from criminal cases, but the Ninth Circuit states the same should be applied for civil
     cases. Sea Hawk Seafoods, Inc. v. Alyeska Pipeline Serv. Co., 206 F.3d 900, 906 (9th Cir. 2000) (citing Rinker v.
28   County of Napa, 724 F.2d 1352, 1354 (9th Cir. 1983) (stating that reliance on criminal cases is appropriate because
     the “integrity of the jury system is no less to be desired in civil cases.”).

                                                               20
 1                                                 Analysis
 2                 a. Internal vs. External Information
 3          In this case, the Court ordered an evidentiary hearing primarily to resolve the factual issues
 4 raised in the jurors’ affidavits concerning the jurors’ answers given during voir dire. See Sections

 5 I.A–C, supra. The Court was aware that Defendants might raise the instant alternative argument,

 6 and so at the start of the hearing reminded both parties about the preclusive effect of Fed. R. Evid.

 7 606. See Doc. No. 126-1 at 5:12-8:7 (citing Warger, 574 U.S. 40). The Court discussed with the

 8 parties its concerns as to the admissibility of any statements from the jurors about deliberations,

 9 and while the Court overruled Plaintiffs’ 606 objections on much of this testimony at the

10 evidentiary hearing, the testimony remained subject to strike. See Id.

11          Now that the evidentiary hearing is complete, and the parties have fully briefed the 606
12 issue, it is clear that the bulk of this testimony is inadmissible under Fed. R. Evid. 606(a) and does

13 not fall under the “extraneous prejudicial information” exception of section (b). Such “internal”

14 issues includes:

15      – A juror’s belief that Defendant City of Fresno could “afford to pay in this case” See Doc.
16          No. 126-1 at 74:1-16; see also Advisory Committee Notes to Fed. R. Evid. 606 (“Thus
17          testimony or affidavits of jurors have been held incompetent to show . . . speculation as to
18          insurance coverage[.]” (citing Holden v. Porter, 405 F.2d 878, 879 (10th Cir. 1969) and
19          Farmers Co-op. Elevator Ass'n v. Strand, 382 F.2d 224, 230 (8th Cir. 1967));
20      – A juror’s belief that “[s]omething needed to be done about the number of officer-involved
21          shootings of ‘innocents.’” See Doc. No. 126-1 at 74:1-16; see also Morgan v. Woessner,
22          997 F.2d 1244, 1261 (9th Cir. 1993) (“The juror's observations about sending messages to
23          City Hall . . . simply do not constitute the sort of “extraneous prejudicial information” that
24          falls within the scope [606(b)].”);
25      – The fact that the city-manager-juror was upset for losing his job and that he solicited
26          donations for the family of the Tulare shooting, and that the foreperson-juror knew the
27          family of the Tulare shooting decedent. See Doc. No. 126-1 at 65:2-9; 66:21-24; and 68:1-
28          12; see also United States v. Garrett, 237 F.3d 631 (5th Cir. 2000) (“[J]uror discussion of

                                                      21
 1          personal past experience is not “extrinsic” evidence that requires a new trial.”); and
 2      – The jurors’ beliefs about the evidence in the case. See Doc. No. 114-4 at ¶ 2; see also
 3          Abatino v. United States, 750 F.2d 1442, 1446 (9th Cir. 1985) (“[J]urors may not be
 4          questioned about the deliberative process or subjective effects of extraneous information,
 5          nor can such information be considered by the trial or appellate courts.” (quoting
 6          Bagnariol, 665 F.2d 877, 884-85).
 7 To the extent Defendants rely on this testimony to argue that a new trial is warranted due to the

 8 introduction of “extraneous prejudicial information,” the motion is denied.

 9          Further, the Court is not convinced that the jurors discussion of the Tulare shooting during
10 their deliberations qualifies as “extraneous,” given the strong command of the Supreme Court in

11 Warger. There, the Court reviewed, for “extraneous prejudicial information” purposes, the fact

12 that during deliberations, a juror related details of her daughter’s motor vehicle collision to other

13 jurors while they considered the defendant’s liability in that traffic-collision case. 135 S.Ct. at

14 529-30. The Supreme Court characterized this information as “internal,” and stated that the

15 accident “may well have informed her general views about negligence liability for car crashes, but

16 it did not provide either her or the rest of the jury with any specific knowledge regarding [the

17 defendant’s] collision with [the plaintiff].” Id. at 529. Thus, the Court deemed this information

18 inadmissible under 606(b). A review of other “extraneous prejudicial information” cases comports

19 with Justice Sotomayor’s characterization of this kind of evidence. See Sea Hawk Seafoods, Inc. v.

20 Alyeska Pipeline Serv. Co., 206 F.3d 900, 906 (9th Cir. 2000) (characterizing “extraneous

21 information” as “when papers bearing on the facts get into the jury room without having been

22 admitted as exhibits, or when a juror looks things up in a dictionary or directory . . . .”); see also

23 Marquez v. City of Albuquerque, 399 F.3d 1216, 1223 (10th Cir. 2005) (an “expert juror” who

24 held herself out as a dog training expert and conveyed her knowledge to the jury in a police dog

25 training case did not introduce “extraneous prejudicial information” where she did not discuss

26 “specific extra-record facts relating to the defendant creating a significant possibility of
27 prejudice”); and Navarro-Garcia, 926 F.2d at 821 (“Indeed, ‘50% of the jurors' time [is] spent

28 discussing personal experiences.’”) (quoting Kessler, “The Social Psychology of Jury

                                                      22
 1 Deliberations,” in The Jury System in America 69, 83 (R. Simon ed. 1975)); Mancuso v. Olivarez,

 2 292 F.3d 939, 953 (9th Cir. 2002) (“Juror misconduct cases . . . often involve the jury's receipt of

 3 information excluded from trial as unduly prejudicial such as evidence of the facts surrounding a

 4 defendant's prior conviction, bad reputation, or propensity to violate the law.”) (emphasis added).

 5          However, the Court also recognizes other authority has characterized a juror’s discussion
 6 of other similar instances as “external.” These authorities, when discussing a juror’s recounting of

 7 an occurrence separate-and-apart from the evidence adduced at trial, focus on the facts of the other

 8 occurrence themselves, and not the juror’s imparting of those facts via their own experiences. See,

 9 e.g., Jeffries, 114 F.3d at 1490 (juror's communication of the defendant's past criminal record was

10 external because it was based on extrinsic facts); see also Smith v. Brewer, 444 F. Supp. 482, 490

11 (S.D. Iowa), aff'd, 577 F.2d 466 (8th Cir. 1978) (“To the extent the evidence may show that the

12 jurors had an opportunity to use the facts in another case as a measuring rod for petitioner's guilt, it

13 would appear that [the affiant juror’s] testimony relates to a question of whether extraneous

14 information was improperly brought to the jury's attention.”) (emphasis added).

15          Here, the testimony of a third juror (whom the Court finds credible) indicates:
16      – At some point after the Court submitted the case to the jury for deliberations, a discussion
17          about the Tulare shooting took place when the city-manager-juror “brought up” the fact
18          that there had been a shooting in Tulare near a church about a year prior in the context of
19          losing his job, and when he said he had some familiarity “with the young man who had
20          been shot by the police.” Doc. No. 126-1 at 63:5-15 and 69:16-17;
21      – The foreperson-juror “brought up the details of . . . the boy[—that] he was schizophrenic
22          and mental illness [sic]” and that everyone knew of his mental illness because “Tulare was
23          a small community.” Id. at 64:2-3 and 9-23;
24      – These two jurors discussed “the details of the remains of the [decedent’s] body”, how the
25          decedent’s body remained at the coroner’s office for a month because the family could not
26          afford the fees or funeral expenses. Id. at 64:11-12 and 65:10-15;
27      – No specific facts of the shooting itself were discussed, nor did the jurors discuss the legal
28          aspects of that incident. Id. at 9-13; 74:17-24;

                                                      23
 1      – This discussion happened over a period of 10-15 minutes, mostly while the jury was on a
 2          break, but while they were still in the jury room. Id. at 66:16; 70:2-5 and 70:14-19;
 3      – The topic of the shooting came up “once” during deliberations, but in contexts separate and
 4          apart from any details of the shooting. Id. at 73:11 and 73:21-74:16;
 5 The Court takes the third juror’s testimony to indicate that much of what was discussed by the

 6 city-manager-juror and foreperson-juror concerning the Tulare shooting were those jurors’

 7 personal reflections about that incident. Under Warger, this testimony would also be inadmissible

 8 as “internal” experiences that jurors bring with them. 135 S.Ct. at 529-30; Sea Hawk Seafoods,

 9 Inc., 206 F.3d at 906; Morgan, 997 F.2d 1244; Garrett, 237 F.3d 631. However, the Court

10 recognizes that the third juror also detailed certain specific factual information about the Tulare

11 shooting. Thus, out of an abundance of caution and respect for prior precedent, the Court will

12 analyze whether those specific facts demonstrate any reasonable possibility of affect.

13                 b. Reasonable Possibility of an Affect
14          “There is no bright line test for determining whether a defendant has suffered prejudice
15 from an instance of juror misconduct” but “great weight” is placed on “the nature of the

16 extraneous information that has been introduced into deliberations.” Sassounian v. Roe, 230 F.3d

17 1097, 1109 (9th Cir. 2000). Courts in this circuit will consider a number of factors, including:

18
            (1) whether the extrinsic material was actually received, and if so, how;
19          (2) the length of time it was available to the jury;
            (3) the extent to which the jury discussed and considered it;
20          (4) whether the extrinsic material was introduced before a verdict was reached,
                and if so, at what point in the deliberations it was introduced;
21          (5) any other matters which may bear on the issue of the reasonable possibility of
                whether the introduction of extrinsic material affected the verdict;
22
            (6) whether the information “was ambiguously phrased”; and
23          (7) whether the material “was insufficiently prejudicial given the issues and
                evidence in the case.”
24

25 Jeffries, 114 F.3d at 1491; Bayramoglu, 806 F.2d at 887. When finding reversible prejudice,

26 courts have found “a direct and rational connection between the extrinsic material and a
27 prejudicial jury conclusion, as distinguished from a connection that arises only by irrational

28 reasoning.” Bagnariol, 665 F.2d at 885; see also Navarro-Garcia, 926 F.2d at 823 (finding

                                                     24
 1 prejudice and granting a new trial where two jurors discussed their extra–record knowledge of the

 2 specific case at bar, and where the extrinsic evidence was directly related to the central issue in the

 3 case).

 4          For clarity, the Court reiterates the specific facts about the Tulare shooting that were
 5 actually discussed by the jury, as recounted by the third juror:

 6      – The fact that there had been a shooting in Tulare near a church about a year prior. Doc. No.
 7          126-1 at 63:5-15 and 69:16-17;
 8      – The fact that the decedent was a boy with a mental illness of which the Tulare community
 9          was aware given that it is a small community. Id. at 64:2-3; 9-23; and
10      – The fact that the decedent’s body remained at the coroner’s office for a month because his
11          family could not afford the fees or funeral expenses. Id. at 64:11-12 and 65:10-15.
12 These facts are not remotely prejudicial to Defendants, as the only rational commonality between

13 those facts and the facts of the instant case is that the individuals who killed the decedents were

14 police officers. Jeffries, 114 F.3d at 1491. The lack of a reasonable possibility of an affect on the

15 proceedings is particularly evident from the final lines of Defendants’ cross-examination of the

16 third juror:

17
            Defendants: Did the jurors “bring up anything about the fact that the boy in
18          Tulare had a club or a stick?

19          Third Juror: No.

20          Defendants: Did it come up as to whether the shooting had been justified or not?
21
            Third Juror: Not to my knowledge, no.”).
22

23 Doc. No. 126-1 at 74:17-24; see also Id. at 70:9-13 (where the third juror agrees that “the specific

24 details of that shooting were not discussed.”). Thus, the Court places “great weight” on the fact

25 that the nature of this information shares no rational connection to the instant case. Sassounian,

26 230 F.3d at 1109.
27          Additionally, it appears that most of the juror’s discussion occurred during a break, and the

28 one time the shooting was discussed during actual deliberations, the topic concerned city-

                                                      25
 1 manager-juror’s personal experiences having been fired by Tulare (which the Court has already

 2 excluded as an “internal” matter). The jury did not linger on the Tulare shooting during

 3 deliberations, and it is ambiguous when this discussion took place. Doc. No. 126-1 at 66:16; 70:2-

 4 5; 70:14-19; 73:11; and 73:21-74:16. The Court finds certain other of the jurors’ statements to be

 5 ambiguously phrased, including the two statements made by the third juror in her declaration. 8

 6 See Doc. No. 114-4 at ¶ 2 (stating the city-manager-juror “went into quite a bit of detail about the

 7 Tulare shooting[,]” and ¶ 3 the foreperson-juror “engaged the jurors in discussions about the

 8 Tulare police shooting.”). Finally, there was ample evidence to support the jury’s conclusion on

 9 the excessive force and negligence questions (as detailed in Section VI, infra). Thus, an

10 examination of these facts under the Ninth Circuit’s proffered framework does not indicate a

11 reasonable possibility of an effect on the verdict. Jeffries, 114 F.3d at 1491; Bayramoglu, 806 F.2d

12 at 887; cf. United States v. Montes, 628 F.3d 1183, 1189 (9th Cir. 2011) (where the jurors in a

13 marijuana possession case were exposed to information in a newspaper article discussing the

14 federal government’s approach to marijuana regulation, the court found such information

15 “insufficiently prejudicial” to support a “reasonable possibility” it affected the verdict); United

16 States v. Saya, 247 F.3d 929, 938 (9th Cir. 2001), amended, No. 00-10004, 2001 WL 476942 (9th

17 Cir. May 8, 2001) (where the information discussed by the jury—a shooting unrelated to the

18 underlying crime—had no connection to the issues the jury was required to consider in the case,

19 no prejudice existed); Brewer, 444 F. Supp. at 491 (where juror compared the murder case at bar

20 to an unrelated murder incident, the court found no prejudice, as it was “no more than a general

21 qualitative comparison.”).

22            For these reasons, the Court denies Defendants’ motion for new trial on the allegation that
23 “external prejudicial information” affected the verdict.

24 / / /

25
     8
       Defendants forcefully argue the discussion lasted 10–15 minutes, took place during deliberations, and was
26   introduced when jury was deadlocked. The record does not support these contentions and is at best ambiguous about
     the timing of the discussions in relation to their individual votes. The Court appreciates that Defense Counsel has a
27   duty to zealously pursue their clients’ interests, but the Court cannot characterize the jurors’ testimony in such a broad
     and weighted manner. Defense Counsel may be intimately aware of the facts surrounding the Tulare shooting, given
28   their firm’s representation of the City of Tulare in that case, but the record indicates the jurors did not discuss these
     details during deliberations.

                                                                26
        II.      The damages for loss of enjoyment of life are supported by law.
 1
                                              Parties’ Arguments
 2
              Defendants contend that under Rule 59, the jury’s award of $2 million for decedent’s “loss
 3
     of enjoyment of life” must be voided because the law does not authorize such an award. They
 4
     maintain that under Ninth Circuit precedent and California Code of Civil Procedure, the only
 5
     damages allowed under § 1983 are those for pre-death “pain and suffering.”
 6
              Plaintiffs counter that “loss of enjoyment of life” damages are clearly allowed in the Ninth
 7
     Circuit, as demonstrated by Ninth Circuit Model Jury Instruction 5.2 and as supported by
 8
     Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1103 (9th Cir. 2014). Plaintiffs also point to
 9
     numerous post-Chaudhry excessive-force cases where the district court allowed these damages.
10
                                                    Analysis
11
              Section 5.2 of the Ninth Circuit’s Model Civil Jury Instructions list a number of types of
12
     damages (stated in brackets) that juries may consider in civil cases. See Ninth Circuit Model Jury
13
     Instruction No. 5.2 (2019). These include:
14

15            [The [disability] [disfigurement] [loss of enjoyment of life] experienced [and that
              with reasonable probability will be experienced in the future];]
16
              [The [mental,] [physical,] [emotional] pain and suffering experienced [and that
17            with reasonable probability will be experienced in the future];] . . . .
18 Id. Thus, the Court finds support in the Ninth Circuit’s instructions for the “loss of enjoyment of

19 life” (so called “hedonic”) damages. The Court is cognizant of Defendants’ argument that the

20 model instruction is set up in such a way that bracketed clauses should be chosen based on what is

21 allowed for the particular cause of action. Section 1983 is silent on the measure of damages, and

22 so the Court is to look to state law “unless it is inconsistent with the policies of § 1983.”

23 Chaudhry, 751 F.3d at 1103.

24            In Chaudhry, the Ninth Circuit confronted the question of whether pre-death pain and
25 suffering damages were allowed in § 1983 suits brought in California. Id. The defendants in that

26 case argued that since Cal. Code Civ. Proc. § 377.34 barred a decedent’s estate to recover for the
27 decedent’s pre-death pain and suffering, these damages should similarly be barred under § 1983.

28 The Ninth Circuit disagreed, reversing the district court’s striking of the jury’s $1,000,000 verdict

                                                       27
 1 in favor of the estate. Id. In so doing, the court reasoned that “[o]ne of Congress's primary goals in

 2 enacting § 1983 was to provide a remedy for killings unconstitutionally caused or acquiesced in by

 3 state governments.” Id. (citing Monroe v. Pape, 365 U.S. 167, 172-76 (1961). The court concluded

 4 that since the “practical effect of § 377.34 is to reduce, and often eliminate, compensatory damage

 5 awards for the survivors of people killed by violations of federal law, . . . a prohibition against pre-

 6 death pain and suffering awards for a decedent's estate has the perverse effect of making it more

 7 economically advantageous for a defendant to kill rather than injure his victim.” Id. at 1103-04.

 8 Thus, pre-death pain-and-suffering awards are allowed for § 1983 cases where the victim died

 9 from the unconstitutional conduct of the defendant. Id.

10          Here, the reasoning of Chaudhry supports the jury’s award of damages for “loss of
11 enjoyment of life.” The Court recognizes the split amongst California federal district courts, as

12 cited by the parties. Federal district courts in the central and northern districts have long allowed

13 for “loss of enjoyment of life” damages, finding the exclusion of such damages to be inconsistent

14 with the purposes of Section 1983. See T.D.W. v. Riverside County, 2009 U.S. Dist. LEXIS 69189,

15 *21-22 (C.D. Cal. July 27, 2009); Garcia v. Whitehead, 961 F.Supp. 230, 233 (C.D. Cal. 1997);

16 Williams v. County of Oakland, 915 F.Supp. 1074 (N.D. Cal. 1996); Guyton v. Phillips, 532 F.

17 Supp. 1154, 1167-68 (N.D. Cal. 1981). Conversely, courts in the eastern district, including this

18 very Court, have found hedonic damages barred under California law. Provencio v. Vazquez, 2008

19 U.S. Dist. LEXIS 73255 (E.D. Cal. 2008) (Ishii, J.) (“This court respectfully declines to follow the

20 reasoning of the Northern District [in Guyton] and Central District [in Garcia], and this court

21 agrees with the holding reached by other courts in this District and the California Court of Appeal.

22 . . . this court finds that the Estate's claims for pain and suffering damages and hedonic damages

23 are precluded by Section 377.34.”); but see Duenez v. City of Manteca, 2011 U.S. Dist. LEXIS

24 124524, * (E.D. Cal. Oct. 27, 2011) (Karlton, J.) (disagreeing with Provencio but declining to

25 award pain-and-suffering damages because “it would inappropriate to have the results of an issue

26 turn upon whichever judge happens to be assigned to a case[.]”). Critically, the Court notes that
27 the cases in California federal district courts denying survival damages, including “loss of

28 enjoyment of life” damages, are pre-Chaudhry; and courts in this district have authorized hedonic

                                                      28
 1 damages in the post-Chaudhry landscape. See Dominguez v. County of Kern, 2014 WL 2574798,

 2 *4 (E.D. Cal. June 9, 2014) (Thurston, M.J.) (recommending approval of “pain and suffering”

 3 damages and “hedonic” damages post-Chaudhry) (adopted by Dominguez v. County of Kern, 2014

 4 WL 2919157 (E.D. Cal. June 26, 2014) (O’Neill, J.)). The Court’s decision is further buffeted by

 5 Plaintiffs’ exhibits showing such damages being approved of by other post-Chaudhry courts in

 6 California. See Doc. No. 111-5 to -8 (verdict forms from five § 1983 cases in the central, eastern,

 7 and northern district courts where the “loss of enjoyment of life” damages were awarded by the

 8 jury).

 9             For these reasons, Defendants’ motion to void the “loss of enjoyment of life” damages
10 awarded under 42 U.S.C. § 1983 is denied.

11
        III.      The award of $250,000 for Casillas’s pain and suffering is not excessive.
12                                             Parties’ Arguments
13             Defendants contend the jury’s award of $250,000 for decedent’s pain and suffering is
14 contrary to the evidence. They argue that the jury should have considered the amount of time the

15 decedent was conscious after injury. They also argue analogous cases demonstrate awards about

16 one-tenth the amount in situations where the decedent was conscious for a longer period.

17             Plaintiffs counter that ample evidence existed to support the jury’s award, including
18 testimony from the medical examiner regarding Casillas’s injuries (and the pain one might

19 experience from them), testimony from the paramedic regarding her struggle with Casillas during

20 her on-scene treatment of him, and evidence that Casillas did not die until about 6 hours after

21 being shot.

22                                                   Analysis
23             An important principle of damages in § 1983 actions is that compensatory damages may be
24 awarded only for the actual injuries suffered as a result of the violation of constitutional rights.

25 Compensatory damages awarded under § 1983 must be based on the actual injuries caused by the

26 deprivation of the constitutional right. Carey v. Piphus, 435 U.S. 247, 264 (1978) (§ 1983 actions
27 are a “species of tort liability” intended to “compensate persons for injuries that are caused by the

28 deprivation of constitutional rights.”). Pain-and-suffering damages, like any other damages, must

                                                        29
 1 be proved—even in a § 1983 action. Id. (no compensatory damages could be awarded for violation

 2 of that right absent proof of actual injury).

 3 Pain and suffering damages cannot be supported entirely by rational analysis, but is inherently

 4 subjective, involving experience and emotions, as well as calculation. See Dixon v. International

 5 Harvester Co., 754 F.2d 573, 590 (5th Cir. 1985). Whatever the injury, “damages must always be

 6 designed to compensate injuries caused by the [constitutional] violation.” Carey, 435 U.S. at 265.

 7          In Cook v. Ross Island Sand & Gravel Co., 626 F.2d 746, 750 752 (9th Cir. 1980), a
 8 decedent’s estate was awarded $35,000 for 2.5 minutes of suffering while the decedent—

 9 conscious for most of it—drowned. In Willis v City of Fresno, the Court found an award of

10 $25,000 to be just given the decedent’s pain and suffering lasting 15-30 seconds—from multiple

11 gunshot wounds. 2017 WL 5713374, at *7-8 (E.D. Cal. Nov. 28, 2017). In Hambrook v. Smith, the

12 Court found the one-to-two-and-a-half-minutes that elapsed while decedent was conscious

13 supported an award of $50,000. 2016 WL 4408991, at *36 (D. Haw. Aug. 17, 2016) (“[W]hile the

14 decedent’s pre-death pain and suffering may have been relatively short, it was agonizing and

15 frightful.”). In Randall v. Chevron U.S.A., Inc., the Fifth Circuit found that an award of $500,000

16 was appropriate for a seaman who drowned after falling into the water when attempting to

17 evacuate a vessel during high seas. 13 F.3d 888, 901 (5th Cir. 1994) (overruled on other grounds

18 Bienvenu v. Texaco, Inc., 164 F.3d 901 (5th Cir. 1999)). He managed to swim to the leg of a

19 platform, clung as best he could in rough water for twenty-five minutes. Id. Efforts to save him

20 were unsuccessful and he eventually drowned. When his body was recovered his legs were

21 lacerated from being thrown against the barnacle encrusted leg of the platform by the rough

22 waves. On appeal, the Fifth Circuit reduced a jury award for pre-death pain and suffering from

23 $1,000,000 to $500,000 for the twenty-five minutes of pain and suffering. Id.

24          Here, the Court finds substantial evidence to support the award of $250,000 for pain-and-
25 suffering damages, and given the authorities above, does not find it to be against the weight of the

26 evidence. The jury heard testimony from multiple witnesses who observed Casillas struggling for
27 at least 10 minutes after he was shot, as well as testimony that he did not die at the hospital until

28 six hours after the incident. Paramedic Robin Anderson testified the call for medical services came

                                                      30
 1 in at 5:38pm, she arrived ten minutes later, and by 5:59pm she and her team were able to stabilize

 2 Casillas enough to transport him to the hospital. Doc. No. 108 at 120:12 to 124:25. She testified

 3 Casillas “kept kind of fighting” when she tried to apply “bag valve ventilations.” Id. at 124:16-20.

 4 She also testified after receiving some medical treatment, Casillas showed “dramatic

 5 improvement” and was able to even take breaths on his own and ended up having a stronger pulse

 6 after receiving such treatment. Id. at 124:9-13. Paramedic Anderson stated Casillas’s lung had

 7 collapsed, making breathing difficult and that he had about 6-8 inches of lung tissue protruding

 8 through the opening of the gunshot wound on his abdomen. Id. at 123:14-21, 125:5-14.

 9 Additionally, Dr. Gopal, Casillas’s post-mortem medical examiner, testified how Casillas’s three

10 gunshot wounds and knee wounds would have been painful. Doc. No. 108 at 34:3-25; 37:13 to

11 38:9; 43:4 to 45:2. Dr. Gopal also confirmed that Casillas did not die until the following day, after

12 surgery and a short period of survival in the hospital. Id. at 22:14-18. Thus, the evidence indicates

13 Casillas spent 21 minutes bleeding out on the floor—while being conscious for most of it—and

14 spent an additional six hours at the hospital before dying. This not only supports the jury’s

15 determination that Casillas experienced pain and suffering, but also supports a finding that an

16 award of $250,000 is not outside of the bounds of reason. Compare Cook, 626 F.2d at 750

17 ($35,000 for 2.5 minutes of suffering); Willis, 2017 WL 5713374 at *7-8 ($25,000 for 15 seconds

18 of pain); Hambrook, 2016 WL 4408991 at *36 ($50,000 for 2.5 minutes of conscious suffering);

19 Randall, 13 F.3d at 901 (reducing jury’s award to $20,000 per minute of pain and suffering).

20            Thus, Defendants’ motion for new trial on the basis that the jury’s “pain and suffering”
21 damages was excessive is denied.

22
        IV.      The issue with the negligence verdict is one of harmless surplusage.
23                                            Parties’ Arguments
24            Defendants contend the jury returned an inconsistent verdict on Plaintiffs’ negligence
25 claim, requiring a new trial. Defendants point to the fact that, despite the clear instructions on the

26 verdict form to ignore the comparative-negligence-apportionment question, the jury apportioned
27 fault at 40% to Casillas and 60% to Shipman—even though the jury also found Casillas not to be a

28 substantial cause of his own death.

                                                       31
 1          Plaintiffs counter that clear Ninth Circuit authority requires the Court to reconcile any
 2 inconsistencies in any reasonable way—only ordering a new trial “when all such efforts fail.”

 3 Plaintiffs maintain that the Court need not reach a conclusion that an inconsistency exists simply

 4 because the jury answered the first two comparative-negligence questions properly (Was Casillas

 5 negligent? Yes. Was he a substantial cause of his own death? No.). Even if the jury’s answering of

 6 the apportionment question is inconsistent, Plaintiffs argue that because the jury found for them on

 7 the battery claim—which contains no comparative fault provision—they are entitled to 100% of

 8 their wrongful death damages (see Question 11, concerning the survivors’ losses).

 9          Defendants reply that because the battery and negligence damages were not separated, it
10 would be impossible to distinguish between these two causes for the damages allotment.

11                                                 Analysis
12          The United States Supreme Court has held that, when confronted by seemingly-
13 inconsistent answers to the interrogatories of a special verdict, the district court has a duty under

14 the Seventh Amendment to harmonize those answers, if such be possible under a fair reading of

15 them. Gallick v. Baltimore & O.R.R. Co., 372 U.S. 108, 110, 119 (1963). A court is also obligated

16 to try to reconcile the jury's findings by exegesis, if necessary. Id. Only in the case of fatal

17 inconsistency may the court remand for a new trial. Id. at 119-20.

18          In Floyd v. Laws, the Ninth Circuit was confronted with a situation where the jurors
19 rendered seemingly-inconsistent verdicts. 929 F.2d 1390 (9th Cir. 1991). One such inconsistency

20 involved two questions presented to the jurors on liability and damages. Id. at 1394-1400.

21 Question 13 read: “Was plaintiff [] damaged as a result of any of the actions of defendant[?]”—to

22 which the jurors answered “no.” Id. at 1392-93. The verdict form then instructed that “If your

23 answer to question 13 is ‘No,’ do not answer any further questions, but proceed to the end of this

24 form and sign the verdict. If you answered ‘Yes' to question 13, proceed to question 14.” Id. at

25 1393. Question 14 read: “What amount of money will reasonably compensate plaintiff [] for any

26 of the actions of defendant[?]” In contravention of the instructions on the form, the jury
27 responded: “$7,500.00.” Id. The district court (O’Scannlian, J.) disregarded the $7,500 award, and

28 the Ninth Circuit affirmed. In so doing, the circuit court first deemed the verdict to be a “special

                                                       32
 1 verdict” form (“simply because that is what the trial court declared them to be.”). Id. at 1396. The

 2 circuit court then determined that under Gallick, the district court had a duty to harmonize any

 3 inconsistencies, and should not award the appellants with a new trial unless the court determined

 4 an inconsistency was “fatal.” Id. However, the circuit court found no such inconsistency, as the

 5 jury was not supposed to answer question 14—rendering the answer to this question a surplusage.

 6 Id. at 1398-1400. The circuit court based its holding on the logic of a prior Ninth Circuit case,

 7 holding that a trial court must ignore parenthetical comments as surplusage (see Tanno v. S.S.

 8 President Madison Ves, 830 F.2d 991, 993 (9th Cir. 1987)), as well as the persuasive authority of

 9 a Fifth Circuit case holding that trial court must ignore subsequent answers, given in violation of

10 instructions, as surplusage (White v. Grinfas, 809 F.2d 1157, 1161 (5th Cir. 1987)). Thus, the

11 Ninth Circuit held that when the jury “violate[s] the district court’s express written instructions

12 contained on the special verdict form itself[,]” the trial court is “bound by law to disregard any

13 [subsequent, dependent] answer as surplusage.” Id. at 1398-1399.

14          As in Floyd, the Court here finds the jury’s response to Question 8 to be surplusage.
15 Questions 4 and 5 required the jury to determine whether Officer Shipman was negligent, and

16 whether his negligence was a substantial factor in causing Casillas’s death; the jury answered yes

17 to both of these questions. Doc. No. 88 at p. 3. The jury was then asked whether Casillas himself

18 was negligent, and the jury answered yes. Id. at p. 4. The verdict form then asked: “Was Casimero

19 Casillas’[s] negligence a cause of his own death?”, and the jury answered “No.” Id. The verdict

20 form then instructed “If you answered yes [to this question], proceed to Question 8”, (the

21 apportionment of fault question), but “If you answered no, proceed to Question 9,” (the damages

22 question for excessive force). Id. Instead of moving to Question 9, the jury answered Question 8,

23 apportioning fault at 60% for Officer Shipman and 40% for Casillas. Id. Despite this error, the

24 Court is “bound to disregard” the jury’s answer to Question 8 under Floyd, as damages can only

25 be apportioned under California law where the victim’s negligence caused his injuries. See Pfeifer

26 v. John Crane, Inc. 220 Cal. App. 4th 1270, 1285-1288 (finding no error in jury’s refusal to
27 apportion percent of damages to plaintiff where jury determined plaintiff was negligent, but that

28 his negligence was not a substantial factor in causing his harm); see also Cal. Prac. Guide Pers.

                                                     33
 1 Inj. (Rutter), Ch. 3-D “Mitigating Factors in Reduction of Damages” (“Indeed, even where

 2 plaintiff was negligent, the trier of fact may be justified in assigning zero fault to plaintiff if it

 3 finds plaintiff's negligence was not a substantial factor in causing the injury.”). Thus, Defendants’

 4 motion for a new trial on the issue of the jury’s apportionment of negligence is denied.9

 5
         V.        The Court properly instructed the jury on the Battery and Fourth Amendment
 6                 causes of action.
                                                      Parties’ Arguments
 7
              Defendants contend the Court committed reversible error by folding together the § 1983
 8
     excessive force claim with the state law battery claim, contending that despite the similarities in
 9
     these claims, the standards are no longer the same. The California model instruction for battery
10
     includes a “no duty to retreat” provision that, from Defendants’ perspective, should have been
11
     given to the jury. They also contend the absence of a battery claim precludes them from resolving
12
     the forthcoming dispute over attorneys’ fees (whether they are awarded under federal or state law).
13
     9
14     Plaintiffs also contended, without citation to authority, that Defendants waived their right to submit a motion for new
     trial on the faulty-apportionment issue, arguing that “after this error was discovered [at trial when the Court published
15   the jury’s verdict], defense counsel never asked the Court to have the jury clarify the error on the verdict form.” The
     Court recognizes there is some authority for Plaintiffs’ argument. See Duk v. MGM Grand Hotel, Inc., 320 F.3d 1052,
16   1056 (9th Cir. 2003) (“The practice of resubmitting an inconsistent verdict to the jury for clarification is well-
     accepted. Federal Rule of Civil Procedure 49(b) provides that general verdict sheets may be ‘return[ed] to the jury for
17   further consideration of its answers and verdict’ when the answers to interrogatories are inconsistent with each other
     or with the general verdict. Although Rule 49(a), dealing with special verdicts [], does not explicitly provide for
     resubmission in case of an inconsistency, we have held that, because the rule does not prohibit it, special verdicts are
18
     also subject to the practice.”) (cleaned up). However, the authorities in the Ninth Circuit appear somewhat conflicted
     as to when a court should deem a failure to object to an errant jury verdict as a waiver of the party’s right to raise the
19   issue in a motion for a new trial. Cf. Kode, 596 F.3d at 611 (stating that argument as to alleged inconsistency between
     damages and liability findings are waived when “the moving party argues that the jury has rendered a verdict that
20   contains two legal conclusions that are inconsistent with one another, and the moving party does not object before jury
     discharge.”) (citing Philippine Nat'l Oil Co. v. Garrett Corp., 724 F.2d 803, 805-06 (9th Cir. 1984)); with Zhang v.
21   Am. Gem Seafoods, Inc., 339 F.3d 1020, 1037 (9th Cir. 2003) (commenting on out-of-circuit cases that have noted
     how waiver does not apply to special verdicts); see also Floyd, 929 F.2d at 1396 (deeming the interrogatories—which
22   broke up the plaintiffs’ legal claims into elements—to constitute a special verdict “simply because that is what the
     court declared them to be.”).
23   Here, it is not completely clear which authorities governs the verdict in this case, and given the paucity of briefing on
     this issue, the Court believes it would not be proper to rule on Defendants’ motion for new trial based on their
24   apparent waiver. Further, a ruling on this issue is obviated by the clear instruction of Floyd—that the Court is to
     disregard the jury’s answer to the apportionment question as “superfluous.” Nevertheless, the Court believes that the
25   parties (and future litigants) should take heed of Duk—by requesting the court to resubmit the verdict to the jury for
     clarification prior to their being excused—lest a future court deem the failure to object a waiver of their right to argue
26   the issue on a motion for new trial. See Zhang, 339 F.3d 1030-37 (warning against ‘sandbagging’ and the undermining
     of judicial economy when considering a movant’s inconsistent-verdict argument); see also Brode v. Cohn, 966 F.2d
27   1237, 1239 (8th Cir. 1992) (“[If] trial counsel fails to object to any asserted inconsistencies and does not move for
     resubmission of the inconsistent verdict before the jury is discharged, the party's right to seek a new trial is waived.”);
28   Golub v. J.W. Gant & Associates, 863 F.2d 1516 (11th Cir 1989) (finding party’s failure to challenge consistency of
     special verdict before jury was excused to be waiver of the argument on appeal).

                                                                 34
 1          Plaintiffs counter that the jury was properly instructed, as the § 1983 and battery claims in
 2 this case were identical, and because the jury answered “yes” to the excessive force question, it is

 3 easy to determine the jury found for Plaintiffs on both claims. They contend the Court did not

 4 otherwise err in excluding the “duty to retreat” language because Defendants could argue their

 5 theory of the case (that Officer Shipman had no time to pull his Taser) under the 9.25 instruction.

 6                                                Analysis
 7          Jury instructions must fairly and adequately cover the issues presented, must correctly state
 8 the law, and must not be misleading. White v. Ford Motor Co., 312 F.3d 998, 1012 (9th Cir.

 9 2002). Prejudicial error results from jury instructions that, when viewed as a whole, fail to fairly

10 and correctly cover the substance of the applicable law. Id.

11          Courts in both the Ninth Circuit and California have long held that excessive force claims
12 under 42 U.S.C. § 1983 are the same as those brought under a cause of action for battery. Saman

13 v. Robbins, 173 F.3d 1150, 1157 (9th Cir. 1999) (“[Plaintiff’s] battery claim must fail along with

14 his § 1983 claim because we hold that no reasonable jury could have found that [the officer’s]

15 actions were objectively unreasonable under the circumstances.”); see also Harding v. City & Cty.

16 of San Francisco, 602 F. App'x 380, 384 (9th Cir. 2015) (“Appellant did not establish an excessive

17 force claim under section 1983 against any Appellee, and her state-law battery claims fail for the

18 same reasons.”); Garlick v. Cty. of Kern, 167 F. Supp. 3d 1117, 1177 (E.D. Cal. 2016) (“State law

19 claims for battery are coextensive with claims for excessive force under the Fourth Amendment.”)

20 (citing Sanders v. City of Fresno, 551 F.Supp.2d 1149, 1179 (E.D. Cal. 2008) aff'd, 340 Fed.

21 Appx. 377 (9th Cir. 2009); Yount v. City of Sacramento, 43 Cal. 4th 885, 902 (2008) (“Section

22 1983 creates a species of tort liability and has been described as the federal counterpart of state

23 battery or wrongful death actions. Indeed, [plaintiff’s] common law battery cause of action, like

24 his section 1983 claim, requires proof that [the officer] used unreasonable force.”) (cleaned up);

25 Susag v. City of Lake Forest, 94 Cal. App. 4th 1401, 1413 (2002) (“To avoid jury confusion and to

26 ease judicial administration, it makes sense to require plaintiff to prove unreasonable force on both
27 claims.”). Under this authority and guidance, the Court determined that Plaintiffs’ battery claim

28 should be folded into their § 1983 claim, to prevent the risk of inconsistent verdicts. The Court

                                                      35
 1 informed the parties that it would be submitting one instruction in the verdict form as to Officer

 2 Shipman’s use of excessive force, and the jury’s determination on this question would control both

 3 the § 1983 and battery claims. See Doc. No. 108 at p. 122.

 4          Defendants argue that the Supreme Court’s decision in Hayes v. County of San Diego has
 5 changed this landscape. 57 Cal. 4th 622 (2013). They quote Hayes for the proposition that “state

 6 and federal standards are not the same,” they extrapolate from this statement that § 1983 and

 7 California battery are different. Id. at 639. However, the analysis in Hayes concerns the

 8 differences between § 1983 and negligence and not, as Defendants contend, § 1983 and battery.

 9 See Id. (“[S]tate negligence law, which considers the totality of the circumstances surrounding any

10 use of deadly force, is broader than federal Fourth Amendment law, which tends to focus more

11 narrowly on the moment when deadly force is used.”) (internal citations omitted). Thus, Hayes is

12 inapposite.

13          Defendants also point to CACI 1305 for support that Plaintiffs’ battery claim in this case
14 differs from their § 1983 claim, and therefore renew their arguments (first made during the jury

15 instruction conference) that the Court’s folding of the battery instruction into the § 1983 claim was

16 prejudicial error. This model instruction includes the following bracketed section:

17
            [[A/An] [insert type of peace officer] who makes or attempts to make an arrest is
18          not required to retreat or cease from his or her efforts because of the resistance of
            threatened resistance of the person being arrested.]
19

20 See CACI 1305 “Battery by Peace Officer” (2019). Defendants argued at the jury instruction

21 conference that by omitting the battery instruction completely, they would be precluded from

22 arguing against the Plaintiffs’ theory that Officer Shipman should have retreated instead of using

23 deadly force, given that the Ninth Circuit model instruction (9.25) does not contain similar

24 language. However, the Court found this bracketed excerpt to be inapplicable to Plaintiffs’ case

25 and would not have included it even if it had given a separate battery instruction. Plaintiffs did not

26 argue that Officer Shipman should have retreated from the room instead of affecting an arrest of
27 Casillas. Instead, Plaintiffs contended throughout trial that Officer Shipman could have used less-

28 lethal force to affect Casillas’s arrest, by using his Taser or the like. See Estate of Lopez by &

                                                      36
 1 through Lopez v. Gelhaus, 871 F.3d 998, 1011 (9th Cir. 2017) (describing the standard for the use

 2 of deadly forces as whether the decedent posed an “immediate threat to the safety of the officers or

 3 others[.]”) Plaintiffs’ theory of negligence was also partially predicated on Officer Shipman’s pre-

 4 shooting tactical conduct, that had the Officer set up properly, he could have had time to take a

 5 step back in order to deploy his Taser. Hayes, 736 F.3d 1223, 1236 (9th Cir. 2013) (“[A]n officer's

 6 pre-shooting conduct is properly included in the totality of circumstances surrounding [his] use of

 7 deadly force, and therefore the officer's duty to act reasonably when using deadly force extends to

 8 pre-shooting conduct”). After listening to the testimony, the Court determined that Defendants’

 9 proffered bracketed instruction for the battery claim was inapposite and declined to provide it—

10 either by giving CACI 1305 or by modifying the Ninth Circuit’s Model Instruction 9.25. Thus, the

11 Court also determined that Defendants’ citations to Hernandez v. City of Pomona were inapposite.

12 See 46 Cal. 4th 501, 519 (2009) (“Long ago, we explained that an officer with probable cause to

13 make an arrest is not bound to put off the arrest until a more favorable time and is under no

14 obligation to retire in order to avoid a conflict. Instead, an officer may press forward and make the

15 arrest, using all the force reasonably necessary to accomplish that purpose. Consistent with these

16 principles, Penal Code section 835a provides that a peace officer with reasonable cause to make an

17 arrest may use reasonable force to effect the arrest and need not retreat or desist from his efforts to

18 make an arrest by reason of the resistance or threatened resistance of the person being arrested.”).

19          Instead, the Court determined that 9.25 allowed Defendants plenty of space to argue their
20 theory that Officer Shipman did not use excessive force, that he had no time to deploy his Taser,

21 and that he was not negligent in his tactical decisions prior to the shooting. The instruction

22 ultimately given provided the jury with the Ninth Circuit’s model language on excessive force and

23 objective reasonableness, and informed the jury to consider “all of the circumstances known to the

24 officer on the scene,” including:

25
            1.     The nature of the crime or other circumstances to which the officer was
26                 responding at the time the force was applied;

27          2.     Whether Casimero Casillas posed an immediate threat to the safety of the
                   officer or others;
28

                                                      37
              3.      Whether Casimero Casillas was actively resisting arrest or attempting to
 1
                      evade arrest by flight;
 2
              4.      The amount of time the officer had to determine the type and amount of
 3                    force that reasonably appeared necessary, and any changing
                      circumstances during that period;
 4
              5.      The type and amount of force used;
 5

 6            6.      The availability of alternative methods to take Casimero Casillas into custody;

 7            7.      Whether it was practical for the officer to give warning of the imminent
                      use of force, and whether such warning was given;
 8
              8.      Whether it should have been apparent to the officer that the person he used
 9
                      force against was emotionally disturbed[.]
10

11 Doc. No. 108 at pp. 146-47 (emphasis added). Thus, when the jury found Officer Shipman used

12 excessive force, this decided liability in Plaintiffs’ favor under both 42 U.S.C. § 1983 and

13 California battery (as the Court described during the jury instruction conference). Doc. No. 108 at

14 pp. 146-147. Given that the Court did not misstate the law on this issue, and given the jury was not

15 mislead, no grounds exist to award a new trial on the battery claim. White, 312 F.3d at 1012.

16      VI.        Substantial evidence exists to support the jury’s verdict, and the verdict is not
                   against the clear weight of the evidence.
17

18                                             Parties’ Arguments
19            Defendants contend the verdict is not supported by substantial evidence, and so renew their
20 request for a directed verdict under Rule 50(b). They also contend the jury’s verdict is not

21 supported by “the clear weight of the evidence,” and so request a new trial under Rule 59. In

22 support, Defendants point to certain evidence that would support a defense verdict, including

23 Officer Shipman’s testimony and the testimony of Plaintiffs’ police-practices expert.

24            Plaintiffs counter that, given the “abundance of evidence presented at trial to support the
25 jury’s verdict” on the § 1983, battery, and negligence claims, a directed verdict would be

26 inappropriate. They further contest the idea that the verdict is against the weight of the evidence.
27 In support, they point to the affirmative evidence supporting the verdict as well as the

28 discrepancies in Officer Shipman’s testimony.

                                                       38
 1                                            Legal Standard
 2          When tasked with reviewing the verdict under both Rule 50(b) and Rule 59, the Court is
 3 faced with competing standards that it must apply. Under Rule 50(b), a court is not to reweigh the

 4 evidence, and may only grant a renewed motion for a directed verdict if no substantial evidence

 5 exists to support the jury’s findings. See Landes, 833 F.2d at 1371. Substantial evidence is that

 6 which “reasonable minds might accept as adequate to support a conclusion even if it is possible to

 7 draw two inconsistent conclusions from the evidence.” Id. Under Rule 50, the court “may not

 8 substitute its view of the evidence for that of the jury.” Winarto v. Toshiba Am. Elecs.

 9 Components, Inc., 274 F.3d 1276, 1283 (9th Cir. 2001). Instead, the evidence is viewed “in the

10 light most favorable to the nonmoving party”. Reese v. Cty. of Sacramento, 888 F.3d 1030, 1036

11 (9th Cir. 2018); Harper v. City of L.A., 533 F.3d 1010, 1021 (9th Cir. 2008) (all evidence

12 favorable to the moving party that the jury is not required to believe must be disregarded); see also

13 Krechman v. Cty. of Riverside, 723 F.3d 1104, 1110-11 (9th Cir. 2013) (reversing a grant of a

14 Rule 50 motion where the court’s analysis of the § 1983 claim “weighed evidence” and was

15 “infected by impermissible credibility assessments”).

16          Conversely, when parties requests a new trial under Rule 59 because they contend the
17 jury’s verdict is against the clear weight of the evidence, the Court is permitted to weigh the

18 evidence and assess the credibility of witnesses, and “need not view the evidence from the

19 perspective most favorable to the prevailing party.” Landes, 833 F.2d at 1371. This more lenient

20 standard exists under Rule 59 because the remedy (a new trial) is much less drastic than that of

21 Rule 50 (ending the proceedings). See Id. at 1371-72; see also Wright and Miller, 9B Fed. Prac. &

22 Proc. Civ. § 2531 (3d ed.) (“On a motion for new trial, the district court has a wide discretion to

23 order a new trial whenever prejudicial error has occurred.”).

24                                                Analysis
25          The Supreme Court has instructed that in Fourth Amendment excessive force cases, the
26 officer’s use of force is to be viewed “in light of the facts and circumstances confronting [the
27 officers] without regard to their underlying intent or motivation.” Graham v. Connor, 490 U.S.

28 386, 397 (1989). “Determining whether the force used to effect a particular seizure is ‘reasonable’

                                                     39
 1 under the Fourth Amendment requires a careful balancing of the nature and quality of the intrusion

 2 on the individual's Fourth Amendment interests against the countervailing governmental interests

 3 at stake.” Id. at 396. Because this balancing nearly always requires a jury to sift through disputed

 4 factual contentions and to make credibility determinations—and draw inferences therefrom,

 5 “judgment as a matter of law . . . should be granted sparingly” in excessive force cases.

 6 Drummond v. City of Anaheim, 343 F.3d 1052, 1056 (9th Cir. 2003).

 7          A.      Rule 50(b) Renewed Motion for a Judgment Notwithstanding the Verdict
 8          Taking the facts in a light most favorable to the verdict for Rule 50(b) purposes, the Court
 9 finds the jury’s determination—that Officer Shipman’s use of force was excessive—to be

10 supported by substantial evidence. Considerable testimony demonstrated Casillas’s attempts to

11 avoid capture, first by fleeing from officers in his vehicle (Doc. No. 107 at 129:6-20; 130:15-20),

12 then by hiding in a detached apartment behind Casillas’s friends’ house (Id. at 34:6) for 15 to 20

13 minutes (Id. at 28:1-10; 131:7-9). The search team included multiple officers and K-9 units (Id. at

14 32:12-22), and Casillas was likely aware of the dogs due to the officers’ continued announcements

15 (Id. at 36:21-37:1; 136:18-23). Since there also was testimony indicating Casillas was afraid of

16 dogs (Doc. 105 at 27:6-8), the jury could have inferred Casillas carried the pipe to protect himself

17 (Doc. 107 at 136:24-137:4) and not, as Defendants contend, attack Officer Shipman or others (see

18 Id. at 137:22-138:22 and 150:3-4, testimony of Officer Long that Casillas “lackadaisical[ly]”

19 walked away from him; see also Id. at 170:4-21 and 177:1, testimony of Officer Wright that

20 Casillas was not threatening and was on a “Sunday stroll”).

21          As to Officer Shipman’s encounter with Casillas, the Officer testified he had no
22 information Casillas had verbally threatened or attacked any of the officers during their search for

23 him (Doc. 107 at 34:16-24). Critically, Officer Shipman stated that, during the time he and

24 Casillas were alone in the room together, Casillas never made eye contact with him (Id. at 67:21-

25 23, 109:3-11, and 124:25-125:4), nor was Casillas running while in the room (Id. at 51:2-4). The

26 Officer testified that at no time did Casillas strike at, verbally threaten, or otherwise swing the pipe
27 at him (Id. at 51:5-16), and that only a “couple seconds” passed between when Casillas entered the

28 room and when the Officer fired his weapon (Id. at 94:17-22 and 111:13-15; see also Id. at

                                                      40
 1 174:21-24, testimony of Officer Wright that the shots happened right after, one or two seconds,

 2 after Casillas entered the room). Officer Shipman testified that he gave no verbal warning that he

 3 was going to shoot before firing (Id. at 10:17-23 and 77:14-15), and that his alleged shouts to

 4 “stop” were given almost simultaneous with his firing of his weapon (Id. at 68:12-15). Based on

 5 this testimony, reasonable jurors could infer a) Casillas was attempting to continue evading

 6 officers by escaping through the open door leading to the frontage road (Id. 107 at 37:15-16 and

 7 43:1-8, indicating the “escape” door was open), b) that Officer Shipman fired on Casillas almost

 8 immediately after spotting him in the room, despite Casillas’s attempts to escape, and c) that the

 9 officer fired three successive shots in a fraction of a second (Id. at 105:11-14) despite his failure to

10 provide any warning that deadly force was going to be employed. See Harris v. Roderick, 126

11 F.3d 1189, 1204 (9th Cir. 1997) (“Law enforcement officials may not kill suspects who do not

12 pose an immediate threat to their safety or to the safety of others simply because they are

13 armed.”); cf. Smith v. City of Hemet, 394 F.3d 689, 704 (9th Cir. 2005). (“[W]here a suspect

14 threatens an officer with a weapon such as a gun or a knife, the officer is justified in using deadly

15 force.”).

16          Defendants forcefully argue, as they have since summary judgment, that Officer Shipman
17 shouted “at the top of his lungs” for Casillas to stop, but that Casillas instead closed the distance to

18 within a few feet with a raised metal pipe with the intent to attack the officer. However, there were

19 significant discrepancies in Officer Shipman’s testimony that could have led a jury to discredit

20 Officer Shipman’s version of events. For example, Officer Shipman previously testified in

21 deposition that he never considered taking a step back to increase the distance between he and

22 Casillas, despite his testimony at trial to the contrary (Doc. 107 at 119:10-14, impeachment

23 testimony). In deposition, Officer Shipman could not recall if the pipe was raised above Casillas’s

24 head, despite testifying in court that it was (Id. 119:24-120:2). Officer Shipman also testified that

25 Casillas was in a “pre-assaultive” stance (Id. at 56:3-13), and his training was that deadly force

26 cannot be used on a “resistive” or “assaultive” individual (Id. at 55:23-56:2). Further, Officers
27 Long and Wright, who were both near the room where Officer Shipman was stationed, testified

28 they did not hear any shouts or commands (Id. at 139:15-17; )—contrary to Officer Shipman’s

                                                      41
 1 testimony that he shouted “at the top of his lungs” (Id. at 68:12-15).10 This is the exact reason why

 2 the Ninth Circuit has cautioned against the use of judgments as a matter of law in excessive force

 3 case, especially in situations where “the person most likely to rebut the officers’ version of

 4 events—the one killed—can’t testify[.]” Cruz v. City of Anaheim, 765 F.3d 1076, 1079-80 (9th

 5 Cir. 2014) (citing Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994)). Thus, to force through

 6 Officer Shipman’s version of the events—after a jury has found for Plaintiffs on the exact claims

 7 Defendants now seek to overturn—would be to disregard both a) the alternatively-plausible

 8 scenario that Casillas had to navigate the cluttered room to reach the “escape” door (Id. at 54:21-

 9 22), and b) the jury’s explicit factual determination that Casillas did not pose an immediate threat

10 of death or serious bodily injury to Officer Shipman at the time of the shooting (Doc. No. 88 at p.

11 2, Verdict Form, Question 2). Under Rule 50, the Court has no authority to override the jury’s

12 factual determinations. Castro, 833 F.3d at 1066 (all evidence should be “construed in the light

13 most favorable to the nonmoving party.”).

14            As to Plaintiffs’ negligence claim, additional testimony supports an inference that Officer
15 Shipman made poor tactical decisions prior to his encounter with Casillas—decisions that

16 ultimately led to the Officer’s unwarranted use of deadly force; this includes:

17
          -   Officer Shipman’s testimony that he was assigned to cover the door leading to the
18            back yard (107 at 39:2-4), his awareness that Casillas was likely in the detached
              apartment behind the house (107 at 40:10-13), his awareness that the house had
19            been cleared (107 at 40:2-5), his decisions to position himself on raised steps with
              his back to the door leading to the back yard (107 47:13-48:17);
20
          -   Officer Shipman’s testimony that he was “surprised” when he spied Casillas in the
21
              room (107 at 56:22-25), despite the fact that the sole reason he was dispatched was
22            to search for Casillas;

23        -   The Officer’s testimony that he momentarily unclipped his Taser had no time to
              deploy it (107 at 22:14-18), as well as his testimony that his positioning on the steps
24            would not have allowed him to “back-pedal” (107 at 55:6-12)—despite his training
              to keep distance from a person with an object if possible (107 at 22:19-22); and
25

26
     10
       This also includes the testimony of Officer Shipman concerning the dictates of a supposed procedures manual,
27   which Defendants never produced and which the Officer Shipman appeared to rely upon regarding the Taser. See Doc.
     No. 107 at 15:18-22:7 (wherein Officer Shipman testified that department procedures allowed for the use of a Taser
28   only if he had coverage). Whether this is true or not is not for the Court to decide; rather, Defendants’ failure to offer
     this exculpatory “procedures manual” could have caused the jury to discredit much of Officer Shipman’s testimony.

                                                                42
 1
        -   Officer Shipman’s testimony that he fired his weapon “almost simultaneous” with
 2          his alleged commands—despite his training that commands should be given so as
            to allow for compliance (107 at 68:12-18 and 108:17-109:2).
 3

 4 This testimony reasonably supports inferences of poor tactical decisions on Officer Shipman’s

 5 part—including that his positioning did not allow him to see Casillas enter the room from the back

 6 yard (107 at 49:10-15). Poor tactical decisions can be considered under Plaintiffs’ negligence

 7 claim. See Hayes, 736 F.3d at 1236 (“[A]n officer's pre-shooting conduct is properly included in

 8 the totality of circumstances surrounding [his] use of deadly force, and therefore the officer's duty

 9 to act reasonably when using deadly force extends to pre-shooting conduct”).

10          Prior to submitting the case to the jury for deliberations, the Court denied Defendants’

11 motion for a directed verdict, stating there was “obviously [] sufficient evidence in this case for

12 the jury to find for the plaintiffs [requiring] the jury to make factual findings.” Doc. No. 105 at

13 137:8-12. Nothing has changed since this ruling, and so the Court denies Defendants’ renewed

14 motion under Rule 50(b). Georges v. Novartis Pharm. Corp., 988 F. Supp. 2d 1152, 1156 (C.D.

15 Cal. 2013) (“The Court conducts the same analysis for an initial motion for JMOL before the

16 verdict and for a renewed motion for JMOL after a verdict is returned.”) (citing Rule 50).

17          B.      Rule 59 Motion for New Trial Based on the Clear Weight of Evidence

18          Despite the Court’s denial of Defendants’ motion for a directed verdict under Rule 50(b),

19 the Court can also grant a new trial under Rule 59 where the verdict was against the clear weight

20 of the evidence. Molski, 481 F.3d at 729. Under this standard, the Court may assess the credibility

21 of the witnesses and weigh the evidence. See Kode, 596 F.3d at 612. However, the Ninth Circuit

22 has cautioned that this “extraordinary remedy” should be granted “sparingly,” with an eye toward

23 “the interests of finality and conservation of judicial resources.” Wood, 759 F.3d at 1121; see also

24 S.E.C. v. Todd, 642 F.3d 1207, 1225 (9th Cir. 2011) (stating that new trials should be granted only

25 where “it is quite clear that the jury has reached a seriously erroneous result.”).

26          In Tortu v. Las Vegas Metro. Police Dep't, the Ninth Circuit reversed the district court’s

27 grant of a new trial in an excessive force case, deeming the jury’s verdict against one officer not

28 “unreasonable.” 556 F.3d 1075, 1083 (9th Cir. 2009). At trial, the jury heard conflicting testimony

                                                      43
 1 as to whether a police officer injured the plaintiff while the latter was handcuffed and seated in the

 2 police car. Id. at 1084. Multiple officers denied the plaintiff’s account of the events, but other

 3 conflicting evidence supported plaintiff’s account, and the jury ultimately found in plaintiff’s

 4 favor against one officer. Id. The district court, however, granted this defendant-officer a new trial

 5 on the basis that the jury’s verdict was “against the clear weight of the evidence.” The district

 6 court based its decision on conflicting testimony, but the Ninth Circuit stated the court “took its

 7 own view, in place of the jury’s, of certain medical evidence and testimony—an “impermissible

 8 practice.” Id. (citing Silver Sage Partners, Ltd. v. City of Desert Hot Springs, 251 F.3d 814, 819

 9 (9th Cir. 2001) (“[A] district court may not grant a new trial simply because it would have arrived

10 at a different verdict.”). Thus, the Ninth Circuit reversed, reinstating the jury’s original verdict

11 against the officer. Id. at 1087; see also Id. at 1087 (Smith, J, dissenting) (“The majority[] holds

12 that the district court abused its discretion by granting a new trial. In making that decision

13 regarding the motion for a new trial, the majority fails to accord the trial judge's decision the

14 appropriate deference when applying an abuse of discretion standard.”); see also Estate of Elkins

15 v. Pelayo, 737 Fed. Appx. 830, 833 (9th Cir. 2018) (“[S]hooting a suspect simply to stop him from

16 running away was not a legitimate law enforcement objective.”).

17          Here, the Court cannot say that the jury’s verdict is against the clear weight of the
18 evidence. While true that Officer Shipman provided his account of the incident that, if believed,

19 would support a defense verdict. However, the Court cannot simply set aside the jury’s verdict on

20 the possibility that a different result may have manifested. See Wallace v. City of San Diego, 479

21 F.3d 616, 630 (9th Cir. 2007) (“Although the district court noted the possibility that it may have

22 reached a different conclusion if it were sitting as fact-finder, the court may not grant a new trial

23 simply because it would have arrived at a different verdict.”). Portions of Defendants’ own

24 proffered testimony supported Plaintiffs’ theory that Casillas was not intending to attack Officer

25 Shipman (or others) but was merely trying to escape capture. See Section VI.A, supra. This

26 includes the testimony of Officers Wright and Long, whose encounters with Casillas were non-
27 threatening (that Casillas was on a “Sunday stroll” and walking “lacksidasical[ly]”), as well as the

28 inference that Casillas carried the pipe to protect himself from K-9 bites. Critically, Officer

                                                      44
 1 Shipman himself testified that Casillas never made eye contact with him, strongly suggesting

 2 Casillas’s intent was to escape through the door leading to the frontage road—not to attack Officer

 3 Shipman. Additionally, the Court cannot ignore the multiple inconsistencies in Officer Shipman’s

 4 testimony, including that he “shouted at the top of his lungs” (despite no other officer hearing such

 5 shouts), that he considered taking a step back but could not (despite his deposition testimony that

 6 he never considered stepping back), and that he was barred by department procedure from using

 7 his Taser (despite the utter failure of Defendants to produce such exculpatory evidence at any

 8 point prior to trial). Much of this same evidence, in addition to the evidence of poor tactics

 9 detailed in Section VI.A above, supports the jury’s negligence verdict. Finally, if there was any

10 doubt as to the jury’s determination on excessive force, it should be put to rest by their answer to

11 Question 2 of the verdict form:

12
            Q: Did Casimero Casillas pose an immediate threat of death or serious bodily
13          injury to Officer Shipman at the time of the shooting?
            A: No.
14

15 See Doc. No. 88 at p. 2. Thus, the Court finds the jury’s verdict was not against the clear

16 weight of the evidence, and so Defendants’ motion for new trial on this ground is denied.

17 Wood, 759 F.3d at 1121; Todd, 642 F.3d at 1225; Tortu, 556 F.3d at 1083.

18      VII.    Officer Shipman is not entitled to qualified immunity.
19                                            Parties’ Arguments

20          Defendants contend that the Court must finally rule on the issue of qualified immunity,

21 which they contend must issue for Officer Shipman, given the facts Defendants contend were

22 established at trial and the lack of clearly established precedent (on the specific facts of this case).

23          Plaintiffs counter that the law was clearly established on the use of deadly force in this

24 situation—thereby giving Officer Shipman sufficient notice that his conduct was

25 unconstitutional—such that qualified immunity would be inappropriate. Plaintiffs reiterate facts

26 supporting the verdict, detail factually-similar cases in the Ninth Circuit, and point to the jury’s
27 finding that Casillas did not “pose an immediate threat of death or serious bodily injury to Officer

28 Shipman at the time of the shooting.”

                                                       45
 1                                                 Analysis
 2          The doctrine of qualified immunity protects government officials from liability for civil
 3 damages insofar as their conduct does not violate clearly established statutory or constitutional

 4 rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231

 5 (2009). “Clearly established law should not be defined at a high level of generality.” White v.

 6 Pauly, 137 S. Ct. 548, 662. Rather, it “must be particularized to the facts of the case.” Id. Thus, for

 7 a right to be clearly established, the law “must ordinarily have been earlier developed in such a

 8 concrete and factually defined context to make it obvious to all reasonable government actors, in

 9 the defendant’s place, that what he is doing violates federal law.” Shafer v. Cnty. of Santa

10 Barbara, 868 F.3d 1110, 1117 (9th Cir. 2017) (citing White v. Pauly, 137 S. Ct. at 551). While a

11 case need not be “directly on point” to show that a right is clearly established, it must make the

12 question “beyond debate.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018). “It is the plaintiff who

13 bears the burden of showing that the rights allegedly violated were clearly established.” Shafer,

14 868 F.3d at 1118.

15          In Tennessee v. Garner, the Supreme Court deemed the use of deadly force against a
16 fleeing suspect to be unreasonable “if the suspect does not pose a significant threat of death or

17 serious physical injury to the officer or others.” Id. at 3. Factors relevant to assessing whether an

18 officer's use of force was objectively reasonable include “the severity of the crime at issue,

19 whether the suspect poses an immediate threat to the safety of the officers or others, and whether

20 he is actively resisting arrest or attempting to evade arrest by flight.” Graham, 490 U.S. at 396.

21 The immediacy of the threat posed by the suspect is the most important factor. Mattos v. Agarano,

22 661 F.3d 433, 441 (9th Cir. 2011) (en banc). These factors are not exclusive, and a court must

23 consider the totality of the circumstances. Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir.

24 2010). In general, an officer must give a warning before using deadly force “whenever

25 practicable.” Harris, 126 F.3d at 1201 (citing Garner, 471 U.S. at 11-12). Also relevant to

26 reasonableness are the “alternative methods of capturing or subduing a suspect” available to the
27 officers. City of Hemet, 394 F.3d at 703.

28 / / /

                                                      46
 1          In the excessive-force case of Cruz v. City of Anaheim, multiple officers were attempting to
 2 apprehend Cruz during a traffic stop, and Cruz attempted to evade them by driving away. 765 F.3d

 3 1076, 1078 (9th Cir. 2014) (citing Garner, 471 U.S. at 9-12). Cruz eventually exited his vehicle,

 4 and the officers ordered him to get on the ground. Id. Multiple officers then stated Cruz reached

 5 for the waistband of his pants—though no non-officer witnesses confirmed this. Id. The officers

 6 (having heard a report that Cruz possessed a firearm) took Cruz’s movement as a sign that Cruz

 7 was going for his gun. Id. The officers fired twenty shots, killing Cruz. Id. The circuit court

 8 described the critical question as “whether the police [saw] Cruz reach for his waistband . . . If

 9 they did, they were entitled to shoot; if they didn't, they weren't.” Id. at 1079. The circuit court

10 reasoned:

11
            It would be unquestionably reasonable for police to shoot a suspect in Cruz's
12          position if he reaches for a gun in his waistband, or even if he reaches there for
            some other reason. Given Cruz's dangerous and erratic behavior up to that point,
13          the police would doubtless be justified in responding to such a threatening gesture
            by opening fire. Conversely, if the suspect doesn't reach for his waistband or
14          make some similar threatening gesture, it would clearly be unreasonable for the
            officers to shoot him after he stopped his vehicle and opened the door. At that
15
            point, the suspect no longer poses an immediate threat to the police or the public,
16          so deadly force is not justified.

17 Id. at 1078-79 see also Estate of Elkins v. Pelayo, 737 Fed. Appx. 830, 833 (9th Cir. 2018)

18 (reversing this Court’s grant of qualified immunity on summary judgment where there remained a

19 question of whether the suspect was reaching for his waistband for a gun or merely running away)

20 (citing Cruz, 765 F.3d at 1079); George v. Morris, 736 F.3d 829 (9th Cir. 2013) (denying the

21 defendants’ interlocutory appeal as to the district court’s denial of qualified immunity, where

22 issues of fact existed as to whether the suspect made furtive movements with a gun).

23          Similarly, in Hayes, the circuit court examined the reasonableness of an officer’s use of

24 deadly force (albeit in a negligence case, but where the issues and facts closely align). 736 F.3d at

25 1236. There, officers were called to a residence, and began searching for Hayes. Id. at 1227. When

26 the officers confronted him, they ordered him to show his hands, and Hayes revealed a large knife.
27 Id. at 1228. Hayes then took a few steps toward the officers, putting them six to eight feet apart;

28 the officers shot and killed Hayes. Id. The officers testified that they did not believe they had time

                                                      47
 1 to tell Hayes to stop. Id. However, other evidence indicated that Hayes was not charging at the

 2 officers, but instead appeared clueless. Id. The Ninth Circuit held that “reasonable jurors could

 3 conclude the [officers’] use of deadly force was not objectively reasonable.” Id. at 1232. The

 4 circuit court reiterated that “the mere fact that a suspect possesses a weapon does not justify

 5 deadly force.” Id. at 1233 (citing Haugen v. Brosseau, 351 F.3d 372, 381 (9th Cir. 2003)).

 6 Critically, the court also indicated to the parties that if it was established that Hayes wasn’t

 7 charging the officers (despite his being six to eight feet away from them brandishing a knife), an

 8 immediate threat of death or serious bodily injury could not be shown. Id. at 1234.

 9          In Gonzalez v. City of Anaheim, officers contended Gonzales quickly accelerated his
10 vehicle, which posed an immediate threat to their safety. 747 F.3d 789 (9th Cir. 2014). During the

11 encounter, two officers scuffled with Gonzalez in the front seat of his van. Id. The two officers

12 contended Gonzalez “violently accelerated” his vehicle, so they shot and killed him. Id. at 793.

13 The en banc panel reversed the district court’s grant of summary judgment, concluding that a

14 reasonable jury could discredit the officers’ stories, as competing circumstantial evidence

15 indicated the car was not travelling at a high rate of speed. Id. at 795. Thus, it would be

16 unreasonable for the officers to “perceive an immediate threat of death or serious bodily injury.”

17 Id.; see also Glenn v. Washington County, 673 F.3d 864, 871 (9th Cir. 2011) (finding the officers’

18 decision to shoot an individual holding a pocket knife “which he did not brandish at anyone” to be

19 excessive); Curnow By and Through Curnow v. Ridgecrest Police, 952 F.2d 321, 323, 325 (9th

20 Cir. 1991) (affirming district court's denial of officer's motion for summary judgment on qualified

21 immunity grounds where the non-moving plaintiff's evidence showed that the plaintiff had not

22 presented an immediate threat of death or serious bodily injury; the evidence suggested the suspect

23 did not point his gun at officers and he was not facing the officer who opened fire).

24          Here, the Court determined at summary judgment that the issue of qualified immunity
25 turned on whether it was reasonable for Officer Shipman to perceive an imminent threat of death

26 or serious bodily injury. Since Officer Shipman was the only person still alive that witnessed the
27 shooting, Ninth Circuit precedent required the jury to judge Officer Shipman’s credibility and

28 weigh it against all circumstantial evidence. By deciding the excessive force question in favor of

                                                      48
 1 Plaintiffs, and by answering the special interrogatory in the negative, the jury has thus set the facts

 2 on which the Court must base its qualified immunity decision. As described in Section VI above,

 3 substantial evidence (on which the jury based its determination) indicates Casillas was attempting

 4 to escape through the door leading to the frontage road, carried a pipe to protect himself from the

 5 K-9 units, and was not moving to attack Officer Shipman. Critically, Officer Shipman testified

 6 Casillas never made eye contact with him. As in Cruz, Gonzalez, Hayes, George, Glenn, and

 7 Curnow, Officer Shipman’s conduct demonstrates an unreasonable use of force—given the jury’s

 8 determination that Casillas presented no imminent threat. Since these opinions all existed prior to

 9 the day of the shooting (September 7, 2015), the Court finds Officer Shipman was given sufficient

10 notice of the situations where deadly force would be appropriate. In fact, there is no doubt Officer

11 Shipman was aware of this standard, given this was his exact testimony on how he was trained in

12 the use of force. See Doc. No. 107 at 55:23-56:2:

13
            Plaintiffs’ Counsel: And do you recall that the teachings of POST was that you
14          cannot use deadly force against someone who is in the resistive category or the
            assaultive category; it has to be life threatening?
15
            Officer Shipman: Correct.
16

17          Defendants believe qualified immunity is justified, but their arguments are unpersuasive.
18 Much of Defendants’ argument is premised on an alternate read of the facts—a scenario the jury

19 has now rejected. See Doc. No. 88 at p. 2 (the jury’s determination that Casillas did not pose an

20 immediate threat of death or serious bodily injury to Officer Shipman at the time of the shooting).

21 Further, the Court finds Defendants’ cases inapposite. Recently, in Reese, the Ninth Circuit held

22 that qualified immunity was appropriate for officer who shot a suspect brandishing a knife during

23 an altercation. 888 F.3d at 1038. The Court read the evidence as demonstrating how the suspect

24 answered the door brandishing a knife, which was elevated, very close to two officers. Id. The first

25 officer fired a shot at the suspect, missing, and the suspect fled, dropping the knife in the process.

26 Id. The second officer entered the room and, not seeing the suspects hands (and therefore unaware
27 that he had dropped the knife), shot him. Id. The plaintiff had not identified any sufficiently

28 analogous cases showing clearly established precedent, so qualified immunity applied. Id.

                                                      49
 1 However, the critical distinction between Reese and this case is that here, Officer Shipman had

 2 ample evidence to indicate Casillas posed no immediate threat, including Casillas’s lack of eye

 3 contact (107 at 67:21-23, 109:3-11, and 124:25-125:4), Casillas’s pre-assaultive (and not life-

 4 threatening) posture (107 at 55:23-56:2), and Casillas’s lack of any threatening statements or

 5 gestures to him or other officers (107 at 51:5-16). Kisela is similarly distinguishable. There, the

 6 Supreme Court held an officer should be granted qualified immunity for the shooting of a suspect

 7 based on the suspect’s “hacking a tree with a large kitchen knife,” her close proximity to a

 8 potential victim-bystander, and her failure to acknowledge commands to drop the knife. 138 S. Ct.

 9 at 1153. Here, however, the testimony at trial indicates Casillas was moving toward the exit, that

10 he made no threatening gestures toward Officer Shipman (much less eye contact), and that Officer

11 Shipman provided no warning to Casillas before using deadly force.

12         For these reasons, Defendants’ request for qualified immunity is denied.
13                                                ORDER
14         Accordingly, IT IS HEREBY ORDERED that Defendants’ motion for a directed verdict or
15 for a new trial is DENIED in its entirety.

16
     IT IS SO ORDERED.
17

18 Dated: July 2, 2019
                                                 SENIOR DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28

                                                     50
